 

Exhibit 10.3

 

SHARE PURCHASE AGREEMENT

 

BY AND BETWEEN

 

TIANJIN ENTERNET NETWORK TECHNOLOGY LIMITED

 

AND

 

YOU ON DEMAND HOLDINGS, INC.

 

DATED AS OF NOVEMBER 23, 2015

 

 

 

 

SHARE PURCHASE AGREEMENT

 

THIS SHARE PURCHASE AGREEMENT (this “Agreement”), dated as of November 23, 2015,
is entered into by and between TIANJIN ENTERNET NETWORK TECHNOLOGY LIMITED, a
P.R.C. company (“Seller”), and YOU ON DEMAND HOLDINGS, INC., a Nevada
corporation (“Buyer,” and together with Seller, each a “Party” and,
collectively, the “Parties”).

 

WHEREAS, Buyer is a party to that certain Securities Purchase Agreement, dated
as of the date hereof, by and between Beijing Sun Seven Stars Culture
Development Limited, a P.R.C. company (“Sun Seven Stars”), and Buyer (the
“Securities Purchase Agreement”);

 

WHEREAS, Buyer is a party to that certain Content License Agreement, dated as of
the date hereof, by and between Sun Seven Stars and Buyer (the “License
Agreement”); and

 

WHEREAS, pursuant to the Securities Purchase Agreement, Buyer has agreed to
enter into this Agreement, pursuant to which Seller shall sell to Buyer, and
Buyer shall purchase from Seller, the Shares, which shall constitute one hundred
percent (100%) of the capital stock of a to-be-formed P.R.C. company that will
be named Tianjin Sevenstarsflix Network Technology Limited (the “Company”), on
the terms and subject to the conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and incorporating the
above Recitals with and into this Agreement, the Parties hereby agree as
follows:

 

Article I

DEFINITIONS

 

1.1         Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Affiliate” of a specified Person means any other Person, which, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such specified Person. For purposes of this
definition, “control” of any Person means possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting capital stock, by contract,
or otherwise.

 

“Agreement” has the meaning provided in the Preamble.

 

“Alternative Transaction” has the meaning provided in Section 6.2.

 

“Anti-Corruption Law” means (i) any Law in any country that is related to
combating bribery and corruption and (ii) the United States federal
Anti-Kickback Statute (42 U.S.C. §1320a-7(b)), the federal False Claims Act (42
U.S.C. §1320a-7b(a)), and any comparable Law of any state or local jurisdiction.

 

 

 

 

“Applicable Stock Price” means the average closing price of a share of Buyer
Stock as reported on NASDAQ for the period of twenty (20) consecutive trading
days ending on (and including) the second trading day prior to the Claim
Determination Date.

 

“Business” means the contemplated business objectives of the Company set forth
in Exhibit A attached hereto, as well as any other business performed, conducted
or proposed to be conducted as of Closing by the Company.

 

“Business Day” means any day other than: (a) a Saturday or Sunday; or (b) a day
on which banks are required or authorized by Law to close in New York, New York.

 

“Business Net Income” means net income of the Business as performed, conducted
or proposed to be conducted as of such time of earning or calculating net
income, as recognized in accordance with P.R.C. GAAP as consistently applied by
the Company, excluding revenue related to customer-reimbursed expenses.

 

“Buyer” has the meaning provided in the Preamble.

 

“Buyer Stock” means a share Buyer’s common stock, $0.001 par value.

 

“Bylaws” means the bylaws or rules of self-governance (or other similar
document) and all amendments thereto adopted by the specified Person, in each
case as in full force and effect from time to time.

 

“Cap” has the meaning provided in Section 8.2(c).

 

“Charter” means the articles or certificate of incorporation, articles of
association (or other documents of formation) and all amendments thereto adopted
by the specified Person, in each case as in full force and effect from time to
time.

 

“Claim” means suit, action, investigation, allegation, proceeding, inquiry or
other claim or legal or administrative proceeding.

 

“Claim Determination Date” has the meaning provided in Section 8.5.

 

“Closing” has the meaning provided in Section 3.1.

 

“Closing Date” has the meaning provided in Section 3.1.

 

“Closing Payment” has the meaning provided in Section 2.2(a).

 

“Code” means the United States federal Internal Revenue Code of 1986, as
amended.

 

“Company” has the meaning provided in the Recitals.

 

“Company Assets” has the meaning provided in Section 4.7(j).

 

“Company Benefit Plan” means (a) any employment, change in control, retention,
severance or similar contract or arrangement (whether or not written) or any
plan, policy,

 

 - 2 - 

 

 

practice, fund, program or contract or arrangement (whether or not written)
providing for compensation, bonus, profit-sharing, stock option, or other stock
related rights or other forms of incentive or deferred compensation, vacation
benefits, fringe benefits, insurance coverage (including any self-insured
arrangements), health or medical benefits, disability benefits, worker’s
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance or other benefits), whether written or oral, that is
maintained, administered, sponsored or contributed to, by, or required to be
contributed by the Company, or with respect to which the Company could otherwise
have any liability or obligation, whether direct or indirect, absolute or
contingent; and (b) any defined benefit pension plan in respect of which the
Company could incur liability whether direct or indirect, absolute or
contingent.

 

“Company Contract” has the meaning provided in Section 4.7(i).

 

“Company Contractor” has the meaning provided in Section 4.7(f).

 

“Company Debt” means all of the following, whether issued to, extended to,
applicable to, incurred by, or a contractual obligation of, the Company: (a) all
obligations for borrowed money or in respect of banker’s acceptances or letters
of credit issued or created for the account or benefit of the Company (for
clarity, excluding unfunded letters of credit), whether secured or unsecured,
whether or not represented by bonds, debentures, notes or other securities, and
whether owing to banks, financial institutions or otherwise; (b) all
indebtedness of the Company created or arising under any conditional sale or
other title retention Contract with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such Contract
in the event of default are limited to repossession or sale of such property);
(c) all indebtedness of the Company secured by a purchase money mortgage or
other lien to secure all or part of the purchase price of the property subject
to such mortgage or lien; (d) all obligations under Leases which shall have been
or must be, in accordance with P.R.C. GAAP, recorded as capital Leases in
respect of which any member of the Company Group is liable as lessee; (e) all
obligations under interest rate protection agreements (valued on a market
quotation basis); (f) all obligations secured by a perfected lien or
non-appealable judgment; (g) all indebtedness or obligations of the types
referred to herein of a third Person secured by any Claim on any assets of any
member of the Company Group, even though such member of the Company Group has
not assumed or otherwise become liable for the payment thereof; (h) any Guaranty
of a third Person in connection with any of the foregoing, even though such
member of the Company Group has not assumed or otherwise become liable for the
payment thereof; (i) all indebtedness to equity or other security holders,
including Sellers, payment obligations with respect to stock appreciation
rights, phantom stock obligations and similar obligations; (j) indebtedness
within the Company Group or any of its Affiliates; and (k) any interest, fees
and other expenses owed related to any of the foregoing, including prepayment
premiums or penalties, consent fees, or other amounts with respect to such
indebtedness becoming due as a result of the Transactions; but excluding Company
Transaction Costs.

 

“Company Employee” has the meaning provided in Section 4.7(e)(i).

 

“Company Transaction Costs” means all of the unpaid fees, expenses and other
similar amounts for the provision of services prior to the Closing that have
been or are expected to be

 

 - 3 - 

 

 

incurred on behalf of the Company on or prior to the Closing Date in connection
with or arising from the Transactions, and any fees of Seller’s counsel, brokers
or finders, accountants, investment bankers and other professional advisors and
any fees paid or payable to any Governmental Authority or other Person by or on
behalf of Seller or the Company, or any obligations for which Buyer could become
liable in any manner resulting from the consummation of the Transactions (other
than obligations solely incurred by Buyer in connection with the Transactions).

 

“Contracts” means understandings, agreements, commitments, obligations,
arrangements, indentures, undertakings, deeds, mortgages, options, loans, Leases
or licenses, written or oral.

 

“Direct Claim” has the meaning provided in Section 8.4.

 

“Disclosure Schedules” has the meaning provided in the introductory paragraph to
Article IV.

 

“Due Date” means the applicable date that a Person is required to file a Tax
Return, taking into account all applicable extensions.

 

“Earn-Out Calculations” has the meaning provided in Section 2.3(b)(i).

 

“Earn-Out Calculation Delivery Date” has the meaning provided in Section
2.3(b)(i).

 

“Earn-Out Calculation Objection Notice” has the meaning provided in Section
2.3(b)(ii).

 

“Earn-Out Calculation Statement” has the meaning provided in Section 2.3(b)(i).

 

“Earn-Out Disputed Items” has the meaning provided in Section 2.3(b)(iii).

 

“Earn-Out Homes/Users Passed Threshold” means: for the Earn-Out Year ending
December 31, 2016, 50,000,000 Homes/Users Passed; for the Earn-Out Year ending
December 31, 2017, 100,000,000 Homes/Users Passed; and for the Earn-Out Year
ending December 31, 2018, 150,000,000 Homes/Users Passed.

 

“Earn-Out Net Income Threshold” means: for the Earn-Out Year ending December 31,
2016, $4,000,000; for the Earn-Out Year ending December 31, 2017, $6,000,000;
and for the Earn-Out Year ending December 31, 2018, $8,000,000.

 

“Earn-Out Shares” has the meaning provided in Section 2.2(b).

 

“Earn-Out Share Award” means 5,000,000 shares of Buyer Stock.

 

“Earn-Out Year” means each of the fiscal years of the Company ending on December
31, 2016, 2017, and 2018.

 

“Enforceability Exceptions” has the meaning provided in Section 4.2.

 

“Formation Documents” has the meaning provided in Section 4.7(a)(i).

 

 - 4 - 

 

 

“Fundamental Representations” means the representations and warranties contained
in Section 4.1, Section 4.2, Section 4.5, Section 4.6, Sections 4.7(a), (b), (c)
and (n), Section 5.1, Section 5.2 and Section 5.5.

 

“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis, as historically applied by a Person; in no event shall any
change to GAAP occurring after the date of this Agreement have any application
to this Agreement or to any calculations made (or to be made) under this
Agreement.

 

“Governmental Authority” or “Governmental Authorities” means any federal, state,
provincial, county, municipal, regional or local government, foreign or
domestic, or any political subdivision thereof, and any entity, department,
commission, bureau, agency, authority, board, court or other similar body or
quasi-governmental body exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to any government or other
political subdivision thereof.

 

“Government Official” shall mean any: (i) officer, employee or other Person
acting for or on behalf of any Governmental Authority or public international
organization; or (ii) holder of or candidate for public office, political party
or official thereof or member of a royal family or (iii) any other Person acting
for or on behalf of the foregoing.

 

“Guaranty” collectively means: (a) any guaranty of the payment or performance of
any indebtedness or other obligation of any obligor; (b) any other arrangement
whereby credit is extended to one obligor on the basis of any promise or
undertaking of another Person, whether that promise or undertaking is expressed
in terms of an obligation to pay the indebtedness of such obligor, or to
purchase any obligation owed by such obligor, or to purchase or lease assets
under circumstances that would enable such obligor to discharge one or more of
its obligations, or to maintain the capital, working capital, solvency or
general financial condition of such obligor, whether or not such arrangement is
disclosed in the balance sheet of such other Person or is referred to in a
footnote thereto; and (c) any other arrangement whereby the performance of
another Person is assumed.

 

“Homes/Users Passed” means, for any period of measurement, the number of homes
and/or users who have access through service providers to content provided by
the Company, as determined and calculated pursuant to and as set forth in
Schedule 1 attached hereto.

 

“ICDR” has the meaning provided in Section 10.1.

 

“Indemnitees” has the meaning provided in Section 8.1.

 

“Intellectual Property” means: (a) Marks and rights thereto including, without
limitation, registered Marks, applications for Marks and common law Marks; (b)
patents, patent applications, patent disclosures and inventions, including
continuations, divisional, continuations-in-part, renewals and reissues for any
of the foregoing; (c) copyrights (registered or unregistered) and copyrightable
works and registrations and applications for the registration thereof; (d) mask
works and registrations and applications for registration thereof; (e)
inventions, discoveries, processes, trade secrets, know how, methods, designs,
drawings specifications, formulations, testing and standard operating
procedures, maintenance and servicing manuals,

 

 - 5 - 

 

 

quality control manuals and procedures and other intellectual property rights
and intangible property, whether or not patentable, and technology, engineering,
drawings, art work, reports, design information and practices, flow charts,
diagrams, manuals, descriptive texts and programs, underlying tapes,
documentation, and business information maintained in electronic format (the
know-how) relating to the foregoing items; (f) computer software, data, data
bases and documentation thereof; (g) all rights related to the Intellectual
Property described in clauses (a) through (f) of this definition; and (h) all
other intellectual and industrial property rights of any sort throughout the
world, including all applications, registrations, issuances and the like with
respect thereto.

 

“Internal Revenue Service” or “IRS” means the United States Internal Revenue
Service.

 

“Law” or “Laws” means, at the applicable time, each provision of any then
currently existing federal, state, regional, provincial, local or foreign laws,
including any statute, standard, ordinance, act, code, order, rule, regulation,
constitutional provision, decree, promulgation or common law of any Governmental
Authority, and each term of any order, judgment, award or decree then currently
existing of any court, arbitrator or tribunal of any Governmental Authority.

 

“License Agreement” has the meaning provided in the Recitals.

 

“Liens” means any and all liens, charges, mortgages, pledges, easements,
encumbrances, security interests, matrimonial or community interests, tenancy by
the entirety Claims, adverse Claims, or any other title defects or restrictions
of any kind.

 

“Loss” or “Losses” has the meaning provided in Section 8.1.

 

“Mark” means any trademark, service mark, trade dress, trade name, internet
website domain name, logo and registered, assumed or fictitious names and all
applications and registrations therefor.

 

“Material Adverse Effect” means any event, change, circumstance or effect that
is materially adverse to the business, financial condition, assets, operations,
liabilities, results of operations, or prospects of the Company with respect to
the Business, excluding, however, any event, change, circumstance or effect
resulting or arising solely from: (a) changes in business or economic conditions
affecting the P.R.C. or global economy or capital or financial markets generally
or changes in conditions in the industries in which the Company operates; (b)
national or international political or social conditions, including the
engagement by the P.R.C. in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the P.R.C., or any of its territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or
personnel of the P.R.C.; or (c) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index); (d) changes in accounting requirements or Law, or in each
case, in the interpretation thereof, after the date hereof (provided that such
changes set out on clauses (a) through (d) above do not affect the Company in a
materially disproportionate manner).

 

“NDA” has the meaning provided in Section 11.15.

 

 - 6 - 

 

 

“Neutral Arbitrator” has the meaning provided in Section 2.3(b)(iii).

 

“Party” or “Parties” have the meanings provided in the Preamble.

 

“Permit” or “Permits” has the meaning provided in Section 4.7(l)(ii).

 

“Permitted Lien” means (i) statutory Liens for current Taxes not yet due and
payable or being contested in good faith by appropriate procedures and for which
appropriate reserves have been reflected in the Company’s financial statements
in accordance with P.R.C. GAAP; (ii) mechanics, carriers’, workmen’s,
repairmen’s or other like Liens arising or incurred in the ordinary course of
business; or (iii) easements, rights of way, zoning ordinances and other similar
encumbrances affecting real property.

 

“Person” means an individual, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, association,
trust, joint venture, unincorporated organization, and any Governmental
Authority or other legal entity or organization of any kind.

 

“Post-Closing Period” means any taxable period beginning after the Closing Date.

 

“Post-Closing Taxes” means (i) any and all Taxes imposed on any member of the
Company Group for any taxable year or period that begins after the Closing Date
and, with respect to any Straddle Period, the portion of such Straddle Period
beginning after the Closing Date (determined in accordance with Section 7.6(b));
and (ii) all Excluded Taxes; provided, however, that Post-Closing Taxes shall
not include any Taxes for which Sellers are liable under this Agreement,
including, without limitation, Pre-Closing Taxes.

 

“P.R.C.” means the People’s Republic of China [and, for the purpose of this
Agreement, shall exclude Hong Kong, the Special Administrative Region of Macau,
and Taiwan].

 

“P.R.C. GAAP” means P.R.C. generally accepted accounting principles, applied on
a consistent basis, as historically applied by the applicable Person; in no
event shall any change to P.R.C. GAAP occurring after the date of this Agreement
have any application to this Agreement or to any calculations made (or to be
made) under this Agreement.

 

“Pre-Closing Period” has the meaning provided in Section 6.1.

 

“Pre-Closing Period Tax Return” means any Tax Return relating to a Pre-Closing
Tax Period.

 

“Pre-Closing Taxes” means, without duplication: (a) any and all Taxes of or
imposed on any member of the Company Group for any and all Pre-Closing Tax
Periods; (b) any and all Taxes of or imposed on any member of the Company Group
for any and all portions of Straddle Periods ending on the Closing Date
(determined in accordance with Section 7.6(b)); (c) any and all Taxes of an
“affiliated group” (as defined in Section 1504 of the Code) (or affiliated,
consolidated, unitary, combined or similar group under applicable state, local
or foreign Law) of which any member of the Company Group (or any predecessor of
any member of the Company Group) is or was a member on or prior to the Closing
Date, including pursuant to Treasury

 

 - 7 - 

 

 

Regulations Section 1.1502-6 (or any predecessor or successor thereof or any
analogous or similar state, local or foreign Law); (d) any and all Transfer
Taxes required to be paid by Sellers pursuant to Section 7.1; (e) any and all
Taxes of or imposed on Buyer or any of its Affiliates (including any member of
the Company Group) as a result of an inclusion under Section 951(a) of the Code
(or any similar provision of state or local Law) attributable to (i) “subpart F
income,” within the meaning of Section 952 of the Code (or any similar provision
of state or local Law) received or accrued on or prior to the Closing Date that
is related or attributable to any member of the Company Group or (ii) the
holding of “United States property,” within the meaning of Section 956 of the
Code (or any similar provision of state or local Law) on or prior to the Closing
Date that is related or attributable to any member of the Company Group, in each
case, determined as if the taxable years of the members of the Company Group
ended on the Closing Date; and (f) any and all Taxes required to be deducted and
withheld with respect to payments made by Buyer to Sellers (or by any member of
the Company Group to Sellers) (or in connection with the Transactions, including
the exercise of options or payment of stock) pursuant to applicable Tax Laws in
connection with the Transactions. Notwithstanding anything to the contrary set
forth herein, Pre-Closing Taxes means the amount of Taxes which would have been
payable or paid without taking into account any carryback of any Tax attribute
(including any net operating loss carryback) arising in any Tax period ending
after the Closing.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

 

“Proceeding” means any judicial, administrative or arbitral actions, suits or
proceedings (public or private) by or before any Governmental Authority or
before any arbitrator, mediator or other alternative dispute resolution provider
pursuant to any collective bargaining agreement, contractual agreement or Law,
and including any audit or examination, or other administrative or court
proceeding with respect to Taxes or Tax Returns.

 

“Proprietary Information” has the meaning provided in Section 7.15

 

“Purchase Price” has the meaning provided in Section 2.2.

 

“Regulatory Consents and Notices” has the meaning provided in Section 4.4(b).

 

“Required Consents” has the meaning provided in Section 3.2(f).

 

“Restricted Period” means a period commencing on the Closing Date and ending the
day that is three (3) years following the day upon which Seller no longer owns,
directly or indirectly, of record or beneficially, any share of the capital
stock or other equity securities of the Company, Buyer or any other Affiliate of
Buyer.

 

“Review Period” has the meaning provided in Section 2.3(b)(ii).

 

“Rules” has the meaning provided in Section 10.1.

 

“Securities Purchase Agreement” has the meaning provided in the Recitals.

 

“Seller” has the meaning provided in the Preamble.

 

 - 8 - 

 

 

“Shares” means all (100%) of the issued and outstanding share capital of the
Company.

 

“Straddle Period” means any taxable year or period beginning on or before and
ending after the Closing Date.

 

“Straddle Period Tax Return” means any Tax Return relating to a Straddle Period.

 

“Sun Seven Stars” has the meaning provided in the Recitals.

 

“Survival Period” has the meaning provided in Section 8.2(a).

 

“Tax” or “Taxes” means any and all: (a) taxes, charges, withholdings, fees,
levies, imposts, duties and governmental fees or other like assessments or
charges of any kind whatsoever in the nature of taxes, imposed by any United
States federal, state, local or foreign or other Taxing Authority (including
those related to income, net income, gross income, receipts, capital, windfall
profit, severance, property (real and personal), production, sales, goods and
services, use, business and occupation, license, excise, registration,
franchise, employment, payroll (including social security contributions),
deductions at source, withholding, alternative or add-on minimum, intangibles,
ad valorem, transfer, gains, capital gains, stamp, customs, duties, estimated,
transaction, title, capital, paid-up capital, profits, premium, value added,
recording, inventory and merchandise, business privilege, federal highway use,
commercial rent or environmental tax, and any liability under unclaimed
property, escheat, or similar Laws); (b) interest, penalties, fines, additions
to tax or additional amounts imposed by any Taxing Authority in connection with
(i) any item described in clause (a), or (ii) the failure to comply with any
requirement imposed with respect to any Tax Return; and (c) liability in respect
of any items described in clause (a) and/or (b) payable by reason of contract
(including any Tax Sharing Agreement), assumption, transferee, successor or
similar liability (including bulk transfer or similar Laws), operation of law
(including pursuant to Treasury Regulations Section 1.1502-6 (or any predecessor
or successor thereof or any analogous or similar state, local, or foreign Law))
or otherwise.

 

“Tax Claim Notice” has the meaning set forth in Section 7.7(a).

 

“Tax Contest” has the meaning set forth in Section 7.7(a).

 

“Tax Return” means any return, declaration, form, report, Claim, informational
return (including all Forms 1099) or statement required to be filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto or amendment thereof.

 

“Tax Sharing Agreement” means any Tax indemnity agreement, Tax sharing
agreement, Tax allocation agreement or similar contract or arrangement, whether
written or unwritten (including, without limitation, any such agreement,
contract or arrangement included in any purchase or sale agreement, merger
agreement, joint venture agreement or other document).

 

“Taxing Authority” or “Tax Authorities” means, with respect to any Tax or Tax
Return, any Governmental Authority exercising Tax authority that imposes such
Tax or requires a Person to file such Tax Return and the agency (if any) charged
with the collection or assessment of such Tax or the administration of such Tax
Return, in each case, for such Governmental Authority.

 

 - 9 - 

 

 

“Third Party Claim” means any Claim which is asserted or threatened by a Person
other than the Parties, their successors and permitted assigns against any
Indemnitee or to which any Indemnitee is subject.

 

“Third Party Consents and Notices” has the meaning provided in Section 4.4(b).

 

“Transactions” means the transactions contemplated by this Agreement, including,
for the avoidance of doubt, the purchase and sale of the Shares in accordance
with this Agreement and the payment of the Purchase Price, including any
Earn-Out Payment.

 

“Transfer Taxes” has the meaning set forth in Section 7.1.

 

“Treasury Regulations” means the Treasury Regulations promulgated under the
Code, as such Treasury Regulations may be amended from time to time. Any
reference herein to a particular provision of the Treasury Regulations means,
where appropriate, the corresponding successor provision.

 

1.2         Interpretation. In this Agreement (unless the context requires
otherwise):

 

(a)          All references to statutory provisions shall be construed as
meaning and including references to (i) any statutory modification,
consolidation or re-enactment made after the date of this Agreement and for the
time being in force; (ii) all statutory instruments or orders made pursuant to a
statutory provision; and (iii) any statutory provision of which these statutory
provisions are a consolidation, re-enactment or modification;

 

(b)          Words denoting the singular shall include the plural and words
denoting any gender shall include all genders;

 

(c)          Headings, subheadings, titles, subtitles to Articles, Sections,
sub-sections, clauses and paragraphs are for information only, and shall not
form part of the operative provisions of this Agreement or the annexures hereto
and shall be ignored in construing the same;

 

(d)          References to Recitals, Sections, Articles, clauses, schedules or
exhibits are, unless the context otherwise requires, references to Recitals,
Sections, Articles, clauses, schedules and exhibits to this Agreement;

 

(e)          The words “include” and “including” are to be construed without
limitation;

 

(f)          The terms “hereof,” “herein,” “hereto,” “hereunder,” or similar
expressions used in this Agreement mean and refer to this Agreement and not to
any particular Section in this Agreement;

 

(g)          All references to Contracts, documents or other instruments include
(subject to all relevant approvals) a reference to that Contract, document or
instrument as amended, supplemented, substituted, novated, or assigned from time
to time;

 

 - 10 - 

 

 

(h)          The word “or” is not exclusive and is deemed to have the meaning
“and/or”;

 

(i)          All references to payments in this Agreement shall be payments in
U.S. dollars; and

 

(j)          Any capitalized term used but not defined in a schedule to this
Agreement shall have the meaning set forth in this Agreement.

 

1.3         Disclosure Schedules. The Parties acknowledge and agree that any
exception to a representation and warranty contained in this Agreement that is
disclosed in any section of the Disclosure Schedules under the caption
referencing such representation and warranty shall be deemed to also be an
exception to each other representation and warranty of the Company contained in
this Agreement to the extent that it would be reasonably apparent to Buyer that
such exception is applicable to such other representation and warranty.

 

Article II

SALE, PURCHASE AND PURCHASE PRICE

 

2.1         Sale and Purchase. Subject to the satisfaction of the conditions
precedent set forth in Section 3.2 and Section 3.3, on the Closing Date (a)
Seller shall sell, transfer and assign to Buyer (or an Affiliate of Buyer) all
of Seller’s right, title and interest in the Shares, in exchange for the payment
by Buyer of the Purchase Price, and (b) Buyer (or an Affiliate of Buyer) shall
purchase and take delivery of the Shares from Seller. The Shares shall be sold,
transferred and delivered to Buyer (or an Affiliate of Buyer) by Seller at the
Closing free and clear of any and all Liens.

 

2.2         Purchase Price. The aggregate purchase price payable by Buyer as
consideration for the sale and transfer of the Shares, subject to adjustment
and/or withholding as contemplated herein, shall be as follows (the “Purchase
Price”):

 

(a)          $100 (the “Closing Payment”) shall be payable to Seller at the
Closing by wire transfer of immediately available funds to an account designated
by Seller at least two (2) Business Days prior to the Closing; and

 

(b)          up to a maximum of fifteen million (15,000,000) shares of Buyer
Stock (the “Earn-Out Shares”), payable in accordance with Section 2.3.

 

2.3         Earn-Out.

 

(a)          Earn-Out Thresholds. For each Earn-Out Year with respect to which
(i) the number of Homes/Users Passed is greater than or equal to the Earn-Out
Homes/Users Passed Threshold, or (ii) the Business Net Income is greater than or
equal to the Earn-Out Net Income Threshold, Buyer shall issue to Seller an
Earn-Out Share Award. Notwithstanding anything to the contrary in this
Agreement, “trial period” type contracts, between the Company and content
service providers, that are less than six (6) months in duration shall not be
counted toward the Homes/Users Passed.

 

 - 11 - 

 

 

(b)          Procedures for Determining Satisfaction of Earn-Out Thresholds.

 

(i)          On or before the date which is thirty (30) days following the end
of each Earn-Out Year (the “Earn-Out Calculation Delivery Date”), Seller shall
prepare and deliver to Buyer a written statement (the “Earn-Out Calculation
Statement”), to be reviewed and approved by the Buyer’s Board of Directors,
setting forth in reasonable detail its determination of the number of
Homes/Users Passed (as determined and calculated pursuant to and as set forth in
Schedule 1 attached hereto) and the Business Net Income for the Earn-Out Year
for which such Earn-Out Calculation Statement has been prepared (the “Earn-Out
Calculations”). Buyer shall provide any and all reasonable assistance to Seller
in preparing the calculations.

 

(ii)         Buyer shall have thirty (30) days after receipt of the Earn-Out
Calculation Statement (the “Review Period”) to review the Earn-Out Calculation
Statement and the Earn-Out Calculations set forth therein. Unless Buyer delivers
written notice to Seller setting forth the specific items disputed by Buyer on
or prior to the thirtieth (30th) day after the date of the Earn-Out Calculation
Statement (delivered in accordance with Section 11.2), Buyer will be deemed to
have accepted and agreed to the Earn-Out Calculation Statement and such Earn-Out
Calculation Statement (and the calculations contained therein) will be final,
binding and conclusive. During the Review Period, Buyer and its accountants and
representatives shall have the right to inspect the applicable books and records
of the Company and Seller during normal business hours at the Company’s or
Seller’s offices, as applicable, upon reasonable prior notice and for purposes
related to the determinations of number of Homes/Users Passed and the Business
Net Income. Prior to the expiration of the Review Period, Buyer may object to
the Earn-Out Calculations set forth in the Earn-Out Calculation Statement by
delivering a written notice of objection (an “Earn-Out Calculation Objection
Notice”) to Seller. The Earn-Out Calculation Objection Notice shall specify the
items in the applicable Earn-Out Calculation disputed by Buyer and shall
describe in reasonable detail the basis for such objection, as well as the
amount in dispute. Buyer and Seller shall negotiate in good faith to resolve the
disputed items and agree upon the resulting number of Homes/Users Passed and the
Business Net Income.

 

(iii)        If Buyer and Seller are unable to reach agreement within thirty
(30) days after such an Earn-Out Calculation Objection Notice has been given,
all unresolved disputed items (the “Earn-Out Disputed Items”) shall be promptly
referred to an international independent accounting firm of recognized standing
mutually acceptable to Buyer and Seller (the “Neutral Arbitrator”). The Neutral
Arbitrator shall act as an arbitrator to determine only the Earn-Out Disputed
Items and shall be directed to render a written report (such written report to
include a work sheet setting forth all material calculations used in arriving at
such determination and to be based solely on information provided to the Neutral
Arbitrator by Buyer and Seller) on the unresolved Earn-Out Disputed Items with
respect to the applicable Earn-Out Calculation as promptly as practicable, but
in no event greater than thirty (30) days after such submission to the Neutral
Arbitrator and to resolve only those unresolved disputed items set forth in the
Earn Out Calculation Objection Notice. If unresolved disputed items are
submitted to the Neutral Arbitrator, Buyer and Seller shall each furnish to the
Neutral Arbitrator such work papers, schedules and other documents and
information relating to the unresolved disputed items as the Neutral Arbitrator
may reasonably request. If any Party fails to submit a supporting brief
regarding any Earn-Out Disputed Item submitted to the Neutral Arbitrator within
the time set forth above or otherwise fails to give the Neutral Arbitrator
access as reasonably requested, then

 

 - 12 - 

 

 

the Neutral Arbitrator shall render a decision based solely on the evidence
timely submitted and the access afforded to the Neutral Arbitrator by Buyer and
Seller. The Neutral Arbitrator shall resolve the disputed items based solely on
the applicable definitions and other terms in this Agreement and the
presentations by Buyer and Seller, and not by independent review. In resolving
each Earn-Out Disputed Item, the Neutral Arbitrator may not assign a value to
any Earn-Out Disputed Item greater than the greatest value for such Earn-Out
Disputed Item claimed by any Party or less than the lowest value for such
Earn-Out Disputed Item claimed by any Party. The resolution of the dispute and
the calculations of the number of Homes/Users Passed and the Business Net Income
shall be final and binding on the Parties absent manifest error. All fees and
expenses of the Neutral Arbitrator in connection with its work on the disputed
items as described in this Section 2.3(b)(iii) shall be allocated between Buyer,
on the one hand, and Seller, on the other hand, in the same proportion that the
aggregate amount of such disputed items so submitted to the Neutral Arbitrator
that is unsuccessfully disputed by each such Party (as finally determined by the
Neutral Arbitrator) bears to the total amount of such disputed items so
submitted.

 

(c)          Issuance of Earn-Out Share Award. No later than thirty (30) days
following the final determination of the Earn-Out Calculations pursuant to
Section 2.3(b) for any Earn-Out Year, if either of the Earn-Out Homes/Users
Passed Threshold or the Earn-Out Net Income Threshold has been satisfied for the
applicable Earn-Out Year, Buyer shall issue to Seller, or an account or
Affiliate designated by Seller, an Earn-Out Share Award.

 

(d)          Control of the Company Post-Closing. Seller acknowledges that,
after the Closing, Buyer, directly or indirectly through an Affiliate, will own
and control the Shares and that, after the Closing, Buyer may vote the Shares in
such manner as it determines to be in its best interest in connection with the
operation of the Company and the Business; provided, however, that Buyer shall
not, directly or indirectly, take any action with the intent of (i) materially
and negatively impacting the Business, the number of Homes/Users Passed, or the
Business Net Income, or (ii) avoiding or reducing an Earn-Out Share Award.

 

(e)          Offset. Notwithstanding anything to the contrary herein, the
issuance of each Earn-Out Share Aware is subject to Buyer’s offset and reduction
rights set forth in Article VIII.

 

2.4         Withholding. Notwithstanding anything in this Agreement to the
contrary, Buyer and each of its Affiliates shall be entitled to deduct and
withhold, or cause to be deducted and withheld, from any amounts payable
pursuant to this Agreement such amounts as Buyer or any of its Affiliates
reasonably determines is required to be deducted and withheld with respect to
the making of any such payment under any applicable provision of state, local or
foreign Tax Law. To the extent that amounts are so deducted and withheld, such
deducted and withheld amounts are to be treated for all purposes of this
Agreement as having been paid to the Person in respect of which such deduction
and withholding was made. To the extent Buyer or any of its Affiliates deducts
and withholds or causes to be deducted and withheld any such amounts payable
pursuant to this Agreement, Buyer and any such Affiliate, as the case may be,
shall remit (or cause to be remitted) to the appropriate Taxing Authority all
such amounts deducted and withheld or caused to be deducted and withheld.

 

 - 13 - 

 

 

Article III

CLOSING

 

3.1         Closing. The closing of the Transactions (the “Closing”) shall take
place at the offices of Cooley LLP, The Grace Building, 1114 Avenue of the
Americas, New York, New York 10013-7798, at 10:00 a.m., New York time, on the
third (3rd) Business Day following the satisfaction or waiver of the conditions
set forth in Section 3.2 and Section 3.3 (other than those conditions that by
their terms must be satisfied on the Closing Date, or at such place and on such
date and time as Buyer and Seller shall mutually agree (such date on which the
Closing occurs, the “Closing Date”)). The Closing may be conducted by mail,
courier or electronic means.

 

3.2         Conditions Precedent to Obligations of Buyer. The obligations of
Buyer to consummate the Transactions are subject to the satisfaction of the
following conditions on or before the Closing Date, unless specifically waived
in writing by Buyer prior to the Closing Date:

 

(a)          Deliverables. Seller shall deliver or cause to be delivered to
Buyer the following documents or instruments, which shall be in form and
substance reasonably satisfactory to Buyer:

 

(i)          Certificates with respect to the Company issued by the appropriate
Governmental Authority of the jurisdiction in which the Company was incorporated
or formed and all other jurisdictions in which the Company is qualified to do
business, as of a date no more than fifteen (15) days prior to the Closing Date,
stating that the Company is in good standing under the Laws of each such
jurisdiction;

 

(ii)         A certificate from the corporate Secretary (or similar officer) of
the Company dated as of the Closing Date and certifying that correct and
complete copies of the Formation Documents are attached thereto;

 

(iii)        A certificate from the corporate Secretary or similar officer of
Seller dated as of the Closing Date certifying that the conditions specified in
Section 3.2(b) and Section 3.2(c) have been satisfied, which certificate shall
be deemed to be a representation and warranty made by Seller to Buyer on the
Closing Date for the purpose of inducing Buyer to consummate the Transactions
and with knowledge that Buyer is relying on such certificate in determining to
consummate the Transactions;

 

(iv)        The original share certificates (or satisfactory replacement
certificates) for the Shares, together with validly executed and duly stamped
stock powers in favor of Buyer, and an extract of the register of stockholders
of the Company setting out the name of Buyer as the holder of the Shares;

 

(v)         Such other instruments, certificates, consents or other documents as
are reasonably necessary to carry out the Transactions and to comply with the
terms hereof, or as required pursuant to the terms of this Agreement.

 

(b)          Representations and Warranties. The representations and warranties
of Seller contained in Article IV of this Agreement shall (i) have been true and
correct on the date

 

 - 14 - 

 

 

of this Agreement and (ii) be (A) in the case of representations and warranties
that are qualified by materiality or any similar concept, true and correct and
(B) in all other cases, true and correct in all material respects, in each case,
on the Closing Date with the same force and effect as though made on and as of
the Closing Date (except that those representations and warranties which address
matters as of or for a particular date or time period shall remain so true and
correct in all material respects only as of such date or for such time period).

 

(c)          Compliance with Covenants. Seller and the Company shall have duly
performed and complied in all material respects with all covenants, agreements
and obligations required by this Agreement to be performed or complied with by
them on or prior to the Closing.

 

(d)          Injunctions. No litigation, order, enforcement action or Claim
shall be pending or threatened against any Party seeking to enjoin, or to
procure damages or fines as a result of, the consummation or the proposed
consummation of the Transactions.

 

(e)          Absence of Change. No fact, event or circumstance shall have
occurred which has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(f)          Consents and Approvals. Seller shall have obtained and provided to
Buyer all Third Party Consents and Notices and all Regulatory Consents and
Notices (the “Required Consents”). All such Required Consents shall be in full
force and effect as of the Closing.

 

(g)          Formation of the Company. Seller shall have provided Buyer with
copies of all of the Formation Documents and Buyer shall be satisfied, in its
sole discretion, that the Company has been formed and its capital stock issued
in compliance with all applicable Laws.

 

(h)          Company Business. Seller shall have provided Buyer with evidence,
including Company Contracts and other documentation, demonstrating to the
satisfaction of Buyer in its sole discretion that the Company has Intellectual
Property, assets, agreements and other rights sufficient to commence, operate
and exploit the Business.

 

3.3         Conditions Precedent to Obligations of Seller. The obligations of
Seller to consummate the Transactions are subject to the satisfaction of the
following conditions on or before the Closing Date, unless specifically waived
in writing by Seller prior to the Closing Date:

 

(a)          Deliverables. Buyer shall deliver or cause to be delivered to
Seller the following documents or instruments, which shall be in form and
substance reasonably satisfactory to Seller:

 

(i)          The Closing Payment, payable as contemplated by Section 2.2;

 

(ii)         A certificate from the corporate Secretary (or similar officer) of
Buyer dated as of the Closing Date and certifying that correct and complete
copies of the resolutions of the board of directors approving this Agreement and
the Transactions; and

 

 - 15 - 

 

 

(iii)        A certificate from the corporate Secretary (or similar officer) of
Buyer dated as of the Closing Date and certifying that the conditions specified
in Section 3.3(b) and Section 3.3(c) have been satisfied, which certificate
shall be deemed to be a representation and warranty made by Buyer to Seller on
the Closing Date for the purpose of inducing Seller to consummate the
Transactions and with knowledge that Seller is relying on such certificate in
determining to consummate the Transactions.

 

(b)          Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be (A) in the case of representations
and warranties that are qualified by materiality or any similar concept, true
and correct and (B) in all other cases, true and correct in all material
respects, in each case, on the Closing Date with the same force and effect as
though made on and as of the Closing Date.

 

(c)          Compliance with Covenants. Buyer shall have duly performed and
complied in all material respects with all covenants, agreements and obligations
required by this Agreement to be performed or complied with by them on or prior
to the Closing.

 

(d)          Injunctions. No litigation, order, enforcement action or Claim
shall be pending or threatened against any Party seeking to enjoin, or to
procure damages or fines as a result of, the consummation or the proposed
consummation of the Transactions.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedule delivered by Seller to Buyer
prior to the execution and delivery of this Agreement (and updated by Seller as
provided herein) (the “Disclosure Schedule”), Seller represents and warrants to
Buyer (i) with respect to the representations and warranties set forth in
Sections 4.1 through 4.6, as of the date of this Agreement and as of the Closing
Date, and (ii) as of the Closing Date with respect to the representations and
warranties set forth in Section 4.7, as follows:

 

4.1         Organization of Seller. Seller is duly organized and validly
existing under the Laws of its jurisdiction of incorporation or organization,
and has all requisite corporate power and authority to own, lease and operate
its assets, and to carry on its business as presently conducted.

 

4.2         Authorization and Validity. This Agreement constitutes a legal,
valid and binding agreement and obligation of Seller, enforceable against Seller
in accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium and similar Laws of general application relating to or affecting
creditors’ rights and to general equity principles (the “Enforceability
Exceptions”). The execution and delivery of this Agreement by Seller and the
consummation by Seller of the Transactions have been duly and validly authorized
by all necessary corporate action, and no other corporate proceedings on the
part of Seller are necessary to authorize this Agreement or to consummate the
Transactions.

 

4.3         No Governmental Claims or Proceedings. No Claim by any Governmental
Authority, or Proceeding initiated by any other Person, is pending or, to the
Seller’s Knowledge, has been threatened, against Seller which may affect the
validity or enforceability of this

 

 - 16 - 

 

 

Agreement or the Transactions or the ability of Seller to consummate this
Agreement or the Transactions.

 

4.4         Non-Contravention; Consents.

 

(a)          The execution and delivery of this Agreement does not, and the
consummation of the Transactions, will not: (i) conflict with or result in a
violation, contravention or breach of any of the terms, conditions or provisions
of the Charter or the Bylaws of Seller; (ii) violate any Law applicable to
Seller; or (iii) subject to obtaining or delivering the Third Party Consents and
Notices, conflict with, or result in the breach of, or constitute a default
under, or permit or result in the termination, cancellation or acceleration
(whether after the giving of notice or the lapse of time or both) of any right
or obligation of Seller under, or result in the creation of any Liens upon any
of the assets of Seller or the Company under, or result in or constitute a
circumstance which, with or without notice or lapse of time or both, would
constitute any of the foregoing under, any Contract to which Seller or the
Company is a party or by which any of their assets are bound.

 

(b)          Except for: (i) the approvals required to be obtained from, or
notices given to, the Governmental Authorities described on Schedule 4.4(b)(i)
(the “Regulatory Consents and Notices”); and (ii) the approvals required to be
obtained from, or notices given to, the third parties described on Schedule
4.4(b)(ii) (the “Third Party Consents and Notices”), no approval of or notice to
any Governmental Authority or other Person is required to be obtained or given
by Seller or the Company in connection with the performance of this Agreement
and the consummation of the Transactions. No later than five (5) Business Days
prior to the Closing Date, Seller shall provide Buyer with updated copies of
Schedules 4.4(b)(i) and 4.4(b)(ii) identifying any additional Regulatory
Consents and Notices and/or Third Party Consents and Notices that are not set
forth in such schedules as of the date hereof, which additional Regulatory
Consents and Notices and/or Third Party Consents and Notices shall be included
in the Required Consents; provided, however, for the avoidance of doubt, that
Seller’s provision of such updated schedules shall be disregarded for the
purposes of Section 3.2(b).

 

4.5         No Broker. None of Seller or the Company has employed or made or
entered into any Contract with any broker, finder or similar agent or any other
Person or firm in connection with the Transactions which may result in any
liability to the Company or Buyer.

 

4.6         Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

4.7         The Company and the Shares.

 

(a)          Corporate Organization.

 

(i)          The Company is duly organized and validly existing under the Laws
of its jurisdiction of incorporation or organization, and has all requisite
corporate power and authority to own, lease and operate its assets, and to carry
on the Business. The Company is

 

 - 17 - 

 

 

duly qualified or licensed to transact business in each of the jurisdictions
where such qualification or licensing is required by reason of the nature or
location of the properties and assets owned, leased or operated by it or the
Business, except where the failure to be qualified or licensed would not have a
Material Adverse Effect. Buyer has been furnished complete and correct copies of
(i) the Charter and Bylaws of the Company, in each case, as amended through the
date hereof, and (ii) all other documents filed with any Governmental Authority
or other Person pursuant to applicable Law or otherwise in connection with the
incorporation or organization of the Company (the documents referred to in
clauses (i) and (ii), the “Formation Documents”).

 

(ii)         The statutory books (including all registers and minute books) of
the Company have been kept in compliance in all material respects with the
requirements of Laws and are up-to-date, and any records of resolutions adopted
by the stockholders and the board of directors of the Company Group are included
in the statutory books. The statutory books are in the possession (or under the
control) of the Company.

 

(iii)        The Company is not in violation or default of any provision of the
Formation Documents.

 

(b)          Capitalization. Seller has delivered to Buyer, no later than five
(5) Business Days prior to the Closing Date, a schedule setting forth (i) the
authorized share capital of the Company and (ii) the ownership of the issued and
outstanding shares of the capital stock of the Company, in each case as of
immediately prior to the Closing. There are no authorized or outstanding
options, warrants, convertible or exchangeable securities, calls, subscriptions
or other rights relating to the capital stock of the Company or obligating the
Company to issue, transfer or sell any shares of the capital stock of the
Company or options, warrants or convertible or exchangeable securities with
respect to any share of capital stock of the Company.

 

(c)          Title to Shares. Seller is the legal and beneficial owner of the
Shares and has good and valid title to the Shares. The Shares represent all
(100%) of the issued and outstanding equity securities of the Company. The
Shares: (x) have been duly authorized and validly issued by the Company in
compliance with all applicable Laws and the Charter and Bylaws of the Company;
and (y) are fully paid-up and were not issued in contravention or conflict with
any right of first offer or refusal, pre-emptive or other rights. The Shares are
owned by Seller free of all Liens and, except for the restrictions contained in
the Charter and the Bylaws, or which may be imposed under applicable Law, are
free from transfer restrictions.

 

(d)          Indebtedness; Liabilities. The Company has no Company Debt or
liabilities of any kind (whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated and
whether due or to become due), except for liabilities under the Company
Contracts and liabilities in respect of Company Employees and the Company
Benefit Plans.

 

(e)          Company Employees; Employee Benefit Plans.

 

(i)          Seller has delivered to Buyer, no later than five (5) Business Days
prior to the Closing Date, a schedule that accurately sets forth, with respect
to each employee of

 

 - 18 - 

 

 

the Company (including any employee of the Company who is on a leave of absence
or on layoff status, each, a “Company Employee”): the name of such Company
Employee, and the date as of which such Company Employee was originally hired by
the Company; such Company Employee’s title; the aggregate dollar amount of the
wages, salary, commissions, fringe benefits, bonuses, profit-sharing payments
and other payments or benefits of any type that such Company Employee is
eligible to receive; such Company Employee’s annualized salary or hourly rate as
of Closing Date; each Company Employee Benefit Plan in which such Company
Employee participates; the accrued vacation and/or paid time off of such Company
Employee as of the Closing Date; and with respect to any Company Employee who is
currently on a leave of absence (whether paid or unpaid), the reasons for the
leave of absence, the expected return date, if known, and whether reinstatement
is guaranteed by Contract or applicable Laws.

 

(ii)         Seller has delivered to Buyer, no later than five (5) Business Days
prior to the Closing Date, a schedule that accurately sets forth each Company
Benefit Plan.

 

(f)          Company Contractors. Seller has delivered to Buyer, no later than
five (5) Business Days prior to the Closing Date, a schedule that accurately
sets forth, with respect to each independent contractor of the Company (each, a
“Company Contractor”): the name of such Company Contractor; a brief description
of the services such Company Contractor performs for the Company; and the terms
of compensation of such Company Contractor.

 

(g)          Real Property. The Company does not own or lease any real property.

 

(h)          Company Assets. Seller has delivered to Buyer, no later than no
later than five (5) Business Days prior to the Closing Date, a schedule that
accurately sets forth: each Contract to which the Company is a party (each, a
“Company Contract”); each item of Intellectual Property owned by or licensed to
the Company; and each item of tangible personal property owned by or leased to
the Company (all of the foregoing, collectively, the “Company Assets”).

 

(i)          Company Contracts. Seller has delivered to Buyer, no later than no
later than five (5) Business Days prior to the Closing Date, a schedule that
accurately sets forth: each Contract to which the Company is a party (each, a
“Company Contract”). Each Company Contract is in full force and effect and is
valid, binding and enforceable in accordance with its terms, subject to the
Enforceability Exceptions. Immediately following the Closing, each Company
Contract will be in full force and effect, and valid, binding and enforceable on
the same terms, subject to the Enforceability Exceptions. Neither the applicable
the Company nor, to Seller’s Knowledge, the counterparties to such Company
Contracts have committed any material breach of any of the terms and conditions
of any Company Contract. The Company Group has received written notice from any
third party indicating that it intends to terminate or refuse to renew or extend
any of the Company Contracts. No counterparty to a Company Contract has
repudiated or, to the Seller’s Knowledge, threatened to repudiate any provision
of any Company Contract. The consummation of the Transactions will not adversely
affect any Company Contract.

 

(j)          Company Assets. The Company has good title to, or a valid leasehold
interest in or license to, each item of tangible personal property used in the
operation of the

 

 - 19 - 

 



 

Business (collectively, the “Company Assets”), in each case, free and clear of
any Liens except for Permitted Liens. The Company Assets are fit for the
purposes for which they are used or intended to be used in connection with the
Business. All of the Company Assets, owned or leased, have been well maintained
and are in good operating condition and repair (with the exception of normal
wear and tear), and are free from defects other than such defects as would not
interfere with the intended use thereof in connection with the provision of the
services to be provided by the Company. All of the Company Assets shall be owned
by or available for use by the Company immediately after the Closing on terms
and conditions identical to those under which such the Company owned or used the
Company Assets immediately prior to the Closing. Seller has delivered to Buyer,
no later than no later than five (5) Business Days prior to the Closing Date, a
schedule that accurately sets forth each Company Asset.

 

(k)          Intellectual Property.

 

(i)          Seller has delivered to Buyer, no later than no later than five (5)
Business Days prior to the Closing Date, a schedule that accurately sets forth:
(i) all material software owned or licensed by any the Company (other than
shrink wrap, click wrap, and similar commercial off-the-shelf software),
indicating as to each, whether it is owned or licensed; (ii) any registration or
application for registration of patents, Marks (including internet domain
names), and copyrights owned by the Company, and; (iii) any material
unregistered Marks owned by the Company. The Company Group has the right to use
and license the Company Intellectual Property without payment of additional
amounts or consideration other than ongoing royalties or license payments, and
the consummation of the Transactions will not result in the loss or material
impairment of any of the Company Intellectual Property. There are no pending,
and, to Seller’s Knowledge, no person has threatened in writing to initiate any,
attachment or disposal proceedings against the Company Intellectual Property
and, where the Company Intellectual Property is not owned by the Company, the
owner thereof has not threatened in writing to terminate any rights attached to
the use of such Company Intellectual Property by the Company. To Seller’s
Knowledge, (i) none of the processes employed or the principal products and
services contemplated to be provided by the Company infringe, misappropriate, or
otherwise violate the Intellectual Property of any other Person, and (ii) none
of the Company Intellectual Property is being infringed, misappropriated, or
otherwise violated by any other Person or has been disclosed without proper
authorization to any other Person.

 

(ii)         The Company Intellectual Property, the use thereof, or the
operation of the Business by the Company, does not infringe, misappropriate or
otherwise violate any Intellectual Property of others.

 

(iii)        None of the Company, Seller or any of their Affiliates have granted
to any other Person any license or right to the commercial use of any of the
Company Intellectual Property.

 

(l)          Compliance with Laws.

 

(i)          The Company is operating and has at all times operated the Business
in all material respects in compliance with all applicable Laws. Without
limiting the generality of the forgoing, the Company has complied in all
material respects with all applicable

 

 - 20 - 

 

 

Laws with respect to the Company Employees and Company Contractors, the Company
Benefit Plans, Intellectual Property, and Taxes. The Company has not received
written notice from any Governmental Authority alleging any failure by it to
comply with any Laws. There is no outstanding or, to the Seller’s Knowledge,
threatened, order, writ, injunction or decree of any Governmental Authority or
arbitration tribunal against or involving the Company, the operation of the
Business or the Shares.

 

(ii)         The Company owns and validly holds all licenses, authorizations,
permissions, permits, certificates, approvals, registrations, accreditations and
exemptions required to conduct the Business as presently conducted and to own,
operate, or use, as applicable, the Company Assets (collectively, the “Permits”
and, individually, a “Permit”). Seller has delivered to Buyer, no later than no
later than five (5) Business Days prior to the Closing Date, a schedule that
accurately sets forth Permits of the Company. All Permits are valid and
subsisting in accordance with their terms and are in full force and effect. The
Company is in compliance with all Permits and has not committed any act or
omitted to take any action that is likely to cause it to lose the benefit of or
jeopardize the renewal of any Permit. There are no Claims pending or, to
Seller’s Knowledge, threatened that seek the revocation, cancellation,
suspension or any adverse modification of any Permits. The Company has not
received any written notice from any Governmental Authority, accrediting body or
any other Person regarding (A) any actual, alleged, possible or potential
violation of or failure by the Company to comply with any term or requirement of
any Permit or (B) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation or termination of, or modification to, any
Permit. All applications required to have been filed for the renewal of the
Permits have been duly filed on a timely basis with the appropriate Governmental
Authorities or accrediting bodies, and all other filings required to have been
made with respect to such Permits have been duly made on a timely basis with the
appropriate Governmental Authorities or accrediting bodies. To Seller’s
Knowledge, there is no reasonable basis to expect that any Permits will not be
reissued on identical terms as currently existing, if required as a result of
the execution of this Agreement and/or the consummation of the Transactions. The
Permits collectively constitute all of the Permits necessary to permit the
Company to lawfully conduct and operate the Business and to permit the Company
to own and use its assets.

 

(m)          Litigation. No Claim is pending or, to Seller’s Knowledge,
threatened against the Company or any of its respective directors or officers or
affecting its business, assets, properties or operations as currently conducted
and there are no judgments or orders in force or outstanding against the
Company, any of its assets or any of its directors or officers; and (ii) the
Company has not received any notice of any potential Claim which may affect the
validity or legality of this Agreement or the Transactions, or the ability of
Seller or the Company to consummate the Transactions and, to Seller’s Knowledge,
there are no facts or circumstances that could reasonably be expected to result
in Seller or the Company becoming subject to any such Claim.

 

(n)          Anti-Corruption.

 

(i)          None of the Company, nor any manager, member, director, officer,
agent, consultant, employee, distributor or other Person associated with or
acting on behalf of the Company (collectively, the “Relevant Persons”) has
directly or indirectly (i) violated, taken any

 

 - 21 - 

 

 

act in furtherance of violating or committed any act that could be deemed a
violation of any provision of any Anti-Corruption Law, (ii) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity or (iii) offered, promised, provided,
gifted, or received, directly or indirectly, anything of value, including any
bribe, payment, gift, rebate, payoff, influence payment, kickback, business
opportunity, or other remuneration or transfer of value, to any person or entity
for the purpose of: (A) improperly influencing or inducing such Person to do or
omit to do any act or to make any decision in an official capacity or in
violation of a lawful duty; (B) inducing such Person to influence improperly his
or her or its employer, public or private, or any Governmental Authority, to
affect an act or decision of such employer or Governmental Authority, including
to assist any Person in obtaining or retaining business; or (C) obtaining or
retaining business, securing any improper advantage for the benefit of the
Company, or improperly influencing any entity or person to affect or influence
any act or decision in order to assist in securing an advantage for the benefit
of the Company. Each Relevant Person has appropriately, and in reasonable
detail, accounted for any such payments, whether in the form of disbursements of
the Company or requests for reimbursements, that would allow for the accurate
description of any payments that are made to a government official and has not
taken any steps to hide any transactions that would violate any Law.

 

(ii)         There is no dispute, allegation, request for information, notice of
potential liability, or any other action regarding any actual or possible
violation by the Company of any Anti-Corruption Law pending or, to Seller’s
Knowledge, threatened against the Company, and no Relevant Person has been
subject to an inquiry, investigation, reference, notification, proceeding,
report, decision, or other legal proceeding with respect to the Company’s
compliance with any Anti-Corruption Law.

 

(iii)        None of the Relevant Persons is a Government Official or consultant
to any Government Official, and there is no existing family relationship between
any Relevant Person and any Government Official.

 

(iv)         The Relevant Persons have not directly or indirectly:
(i) circumvented the internal accounting controls of the Company; (ii) falsified
any of the books, records or accounts of the Company; or (iii) made false or
misleading statements to, or attempted to coerce or fraudulently influence, an
accountant in connection with any audit, review or examination of the financial
statements of the Company.

 

Article V

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Company and Seller, as of the date of this
Agreement and as of the Closing Date, as follows:

 

5.1         Organization and Authority. Buyer is a company duly organized and
validly existing under the Laws of its jurisdiction of incorporation or
formation and has full corporate or equivalent power and authority necessary to
enter into, and perform its obligations under this Agreement and to consummate
the Transactions.

 

 - 22 - 

 

 

5.2         Authorization and Validity. The execution, delivery and performance
by Buyer of this Agreement have been duly authorized by all requisite corporate
or equivalent actions on the part of Buyer, and this Agreement constitutes a
legal, valid and binding agreement and obligation of Buyer, enforceable against
it in accordance with its terms subject to the Enforceability Exceptions.

 

5.3         No Conflict; Consents. The execution and delivery of this Agreement
does not, and the consummation of the Transactions, will not: (a) conflict with
or result in a violation, contravention or breach of any of the terms,
conditions or provisions of the Charter or the Bylaws of Buyer; (b) violate or
result in a breach under any Contract, statute, regulation, rule, order,
judgment, decree or other legal requirement applicable to Buyer; or (c) require
the consent, approval or authorization of any third Person, including any
Governmental Authority.

 

5.4         No Governmental Proceedings or Litigation. No Claim by any
Governmental Authority is pending or, to the knowledge of Buyer, has been
threatened against Buyer which may affect the validity or enforceability of this
Agreement or the Transactions or the ability of Buyer to consummate this
Agreement or the Transactions.

 

5.5         No Broker. Buyer has not employed or made or entered into any
Contract with any broker, finder or similar agent or any other Person or firm
with respect to the Transactions which may result in any liability to the
Company or any Seller.

 

5.6         No Financing Contingency. Buyer has the financial capability to
consummate the Transactions and pay the Purchase Price pursuant to Section 2.2.
Buyer understands and agrees that its obligations hereunder are not in any way
contingent or otherwise subject to: (a) the consummation of any financing
arrangements or obtaining any financing; or (b) the availability of any
financing to Buyer or any of its Affiliates.

 

Article VI

PRE-CLOSING MATTERS

 

6.1         Conduct of Business Prior to Closing. During the period between the
date of this Agreement until the earlier to occur of the termination of this
Agreement in accordance with Section 9.1 or the Closing Date (the “Pre-Closing
Period”), Seller shall use commercially reasonable efforts to: (i) cause the
Company to be formed and capitalized, and the shares of the Company’s capital
stock, including the Shares, to be issued, in accordance with all applicable
Laws; (ii) maintain the books of account, records and files of the Company in
accordance with all applicable Laws; and (iii) inform Buyer in writing of any
event or circumstance that has or would reasonably be expected to have, a
Material Adverse Effect, or which constitutes a breach of any representation,
warranty or covenant set forth herein, promptly, and in any event prior to the
Closing Date and within two (2) Business Days after the occurrence of any such
event or circumstances to Seller’s Knowledge. During the Pre-Closing Period,
except: (x) as specifically contemplated by this Agreement or any documents or
instruments executed in connection with the consummation of the Transactions or
(y) as provided on Schedule 6.1, the Company shall not, and Seller shall cause
the Company not to, absent the prior written consent of Buyer, which may be
withheld, conditioned or delayed by Buyer in its sole discretion:

 

 - 23 - 

 

 

(a)          issue or sell any equity securities or debt securities of the
Company;

 

(b)          directly or indirectly purchase, redeem or otherwise acquire or
dispose of any capital stock of the Company;

 

(c)          split, combine or reclassify any of the outstanding shares or
classes of capital stock of the Company;

 

(d)          adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company;

 

(e)          declare, set aside or pay any dividend or other distribution;

 

(f)          incur, assume or guarantee any Company Debt or make any loans or
advances to any Person;

 

(g)          subject any of the Company assets (real, personal or mixed,
tangible or intangible) to any Lien, except for Permitted Liens;

 

(h)          permit or allow the sale, lease, transfer, abandonment,
cancellation or disposition of any of the Company assets (real, personal or
mixed, tangible or intangible, including the Company Intellectual Property);

 

(i)          make any commitments for capital expenditures;

 

(j)          make any amendments to the Charter or Bylaws of the Company;

 

(k)          make any material change in the Company accounting methods or
practices, other than as required by P.R.C. GAAP;

 

(l)          enter into any partnership, limited liability company or joint
venture agreement;

 

(m)          waive or release any rights of material value, or cancel,
compromise, release or assign any material indebtedness owed to the Company;

 

(n)          cancel or terminate any insurance policy naming the Company as a
beneficiary or a loss payable payee unless the same shall be replaced with one
or more insurance policies providing coverage reasonably comparable in scope and
terms and Buyer has been provided with prompt written notice of such
cancellation or termination;

 

(o)          enter into any Contract by which the Business or any of the assets
or properties of the Company would be bound or affected that restricts in any
material respect the operation of the Business or the Company’s assets or
properties, from engaging in any line of business in any geographic area or
competing with any Person;

 

(p)          enter into, terminate or make any material amendment to any
Contract;

 

 - 24 - 

 

 

(q)          compromise, settle, grant any waiver or release relating to, or
otherwise adjust, any Claim of the Company or that imposes non-monetary relief;

 

(r)          take or omit to take any action which if taken or omitted prior to
the date hereof would constitute a breach of any of the representations or
warranties set forth in Article IV of this Agreement;

 

(s)          enter into any labor or collective bargaining agreement or make any
commitment or incur any liability to any labor organization relating to its
employees;

 

(t)          adopt or authorize any Company Benefit Plan except as may be
required by any applicable Law, or: (i) establish or materially increase any
benefit under any Company Benefit Plan (except as may be required by any
applicable Law); (ii) increase or otherwise change the rate or nature of, or
prepay, the compensation (including wages, salaries and bonuses), or severance,
that is paid or payable to any employee; (iii) hire any employee; or (iv) enter
into, renew or allow the renewal of or entering into, any employment or
consulting agreement; or

 

(u)          agree or commit to do any of the foregoing.

 

6.2         Exclusivity. During the Pre-Closing Period, Seller shall, and shall
cause the Company and the respective Affiliates of Seller and the Company to,
deal exclusively with Buyer in connection with the proposed Transactions and
Seller shall procure that none of Seller, the Company or any of their respective
Affiliates shall take or permit any other Person on its behalf to take any
action to, directly or indirectly, without the prior written consent of Buyer:
(a) solicit, initiate, encourage or otherwise entertain any inquiries, proposals
or offers from, any Person (other than Buyer or one of its Affiliates) relating
to any transaction or series of related transactions involving (i) a merger,
consolidation, share exchange, conversion, recapitalization, refinancing,
liquidation or acquisition of the Company, (ii) a sale of any assets of the
Company, (iii) a direct or indirect acquisition or purchase of any capital stock
or other equity interests of the Company, or (iv) any similar transaction or
business combination involving the Company (each of the above, an “Alternative
Transaction”); (b) participate in any discussions or negotiations with, provide
any information to, or enter into any agreement with any Person (other than
Buyer or one of its Affiliates) in connection with an Alternative Transaction;
or (c) accept any proposal or offer from any Person (other than Buyer or one of
its Affiliates) relating to an Alternative Transaction. Seller will promptly
notify Buyer if Seller, the Company or any of their respective Affiliates
receives any such inquiries, proposals or offers and provide Buyer with a copy
of any written correspondence, proposals or offers.

 

6.3         Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, Seller and the Company, on the one hand, and Buyer, on the
other hand, agree to use their commercially reasonable efforts to take or cause
to be taken and to do or cause to be done all such actions and things as are
necessary under the terms of this Agreement or under applicable Laws, or as may
be advisable or reasonably requested by the other Party, as applicable, in order
to consummate the Transactions. None of the Company or Seller, on the one hand,
and Buyer, on the other hand, shall intentionally perform any act which, if
performed, or if omitted to be performed, would prevent or excuse the
performance of this Agreement by any

 

 - 25 - 

 

 

Party or which would result in any representation or warranty herein contained
of a Party being untrue in any material respect as if originally made on and as
of the Closing Date. Without limiting the generality of the foregoing, the
Parties agree to take all commercially reasonable actions necessary in order to
obtain any consent or approval of any third party, including without limitation,
any Governmental Authority, which is required in connection with this Agreement
or any of the Transactions, and during the Pre-Closing Period, Seller shall, and
shall cause the Company to, shall take all actions and use its commercially
reasonable efforts to satisfy the conditions to Closing set forth in Section
3.2.

 

6.4         Mutual Cooperation. Subject to the following sentence, each of the
Parties shall use its commercially reasonable efforts to: (a) cooperate in all
respects with each other in connection with any filing or submission with a
Governmental Authority in connection with the Transactions and in connection
with any investigation or other inquiry by or before a Governmental Authority
relating to the Transactions, including any Claim initiated by a private party;
and (b) keep the other Party informed in all material respects and on a
reasonably timely basis of any material communication received by such Party
from, or given by such Party to any Governmental Authority and of any material
communication received or given in connection with any Claim by a private party,
in each case regarding any of the Transactions. Nothing contained in this
Agreement shall require or obligate any Party to divest, restrict, alter or
otherwise bind the use, ownership or operation, as applicable, of its
businesses, operations, organization or assets.

 

6.5         Access to Information. Prior to the Closing, Seller and the Company
shall and Seller shall cause the Company to, permit Buyer and its
representatives to have reasonable access (at reasonable times, on reasonable
prior notice and in a manner so as not to interfere with the normal business
operations of the Company) to the personnel, properties, books, Contracts and
other records and documents of the Company.

 

Article VII

POST-CLOSING MATTERS

 

7.1         Transfer Taxes. Seller shall pay all transfer, real property
transfer, documentary, sales, use, stamp, duty, recording and similar Taxes
(including any penalties, interest and additions to Tax) incurred in connection
with this Agreement and the Transactions (together, “Transfer Taxes”). Buyer
shall be responsible for preparing and filing all Tax Returns or other
applicable documents in connection with all Transfer Taxes, to the extent
permitted by applicable Law, provided, however, that Seller and the Company
shall cooperate with Buyer in the preparation and filing of all Tax Returns or
other applicable documents for or with respect to Transfer Taxes, including
timely signing and delivering such Tax Returns, documents, and certificates as
may be necessary or appropriate to file such Tax Returns or establish an
exemption from (or otherwise reduce) Transfer Taxes. Notwithstanding anything to
the contrary contained in this Agreement, “Transfer Taxes” shall not include any
Taxes required to be deducted and withheld with respect to payments made by
Buyer to Seller (under the Code or Treasury Regulations thereunder or any
applicable provision of state, local or foreign Law) in connection with the
transactions contemplated by this Agreement (including any P.R.C. withholding
Taxes).

 

 - 26 - 

 

 

7.2         Conduct of Business with Respect to Taxes. During the Pre-Closing
Period:

 

(a)          The Company shall not, and Seller shall cause the Company not to,
make, revoke or amend any Tax election; change any annual accounting period;
adopt or change any method of accounting or reverse any accruals (except as
required by a change in Law or P.R.C. GAAP); file any amended Tax Returns; sign
or enter into any closing agreement or settlement agreement with respect to any,
or compromise any, Claim or assessment of any Tax liability; surrender any right
to claim a refund, offset or other reduction in liability; consent to any
extension or waiver of the limitations period applicable to any Claim or
assessment, in each case, with respect to Taxes; or act or omit to act where
such action or omission to act could reasonably be expected to have the effect
of increasing any present or future Tax liability or decreasing any present or
future Tax benefit for the Company, Buyer or its Affiliates; and

 

(b)          The Company shall, and Seller shall cause the Company to: (i)
timely file all Tax Returns required to be filed by it and all such Tax Returns
shall be prepared in a manner consistent with past practice and that is
reasonably acceptable to Buyer; (ii) timely pay all Taxes due and payable; and
(iii) promptly notify Buyer of any income, franchise or similar (or other
material) Tax Claim, investigation or audit pending against or with respect to
the Company in respect of any Tax matters (or any significant developments with
respect to ongoing Tax matters), including material Tax liabilities and material
Tax refund claims.

 

7.3         Cooperation on Tax Matters. Seller and Buyer shall reasonably
cooperate, and shall cause their respective Affiliates, officers, employees,
agents, auditors and representatives reasonably to cooperate, in preparing and
filing all Tax Returns of the Company relating to any Pre-Closing Tax Period or
Straddle Period, including maintaining and making available to each other all
records necessary in connection with Taxes of the Company relating to any
Pre-Closing Tax Period or Straddle Period, and in resolving all disputes and
audits with respect to all such Pre-Closing Tax Periods and Straddle Periods in
accordance with Section 7.7. Buyer recognizes that Seller may need access, from
time to time, after the Closing Date, to certain accounting and Tax records and
information held by the Company to the extent such records and information
pertain to events occurring on or prior to the Closing Date; therefore, Buyer
agrees that from and after the Closing Date, Buyer shall, and shall cause the
Company to, retain and maintain such records and information until the later of:
(a) six (6) years following the Closing Date; and (b) the applicable statute of
limitations with respect to the Tax for which such records or information
relate, and allow Seller to inspect, review and make copies of such records and
information as Seller reasonably requests from time to time during normal
business hours and after appropriate prior notification. Subject to Section 7.7,
Buyer will not file, and will cause the Company not to file, any amended Tax
Return, Tax election or change in accounting method, in each case, for any
Pre-Closing Period of the Company which would cause an increase in Taxes of the
Company for any period for which Seller is liable for the payment of Taxes.

 

7.4         Preparation and Filing of Pre-Closing Period Tax Returns for the
Company. Seller shall, at the cost and expense of Seller, prepare, or cause to
be prepared all Pre-Closing Period Tax Returns required to be filed by or on
behalf of the Company. All such Pre-Closing Period Tax Returns shall be prepared
and filed in a manner that is consistent with the prior practice of the Company,
except as required by applicable Law. Drafts of all such Pre-Closing Period Tax
Returns shall be delivered to Buyer for its review and approval at least thirty
(30)

 

 - 27 - 

 

 

days prior to the Due Date of any such Pre-Closing Period Tax Return; provided,
however, that such approval shall not be unreasonably withheld, conditioned or
delayed. If Buyer disputes any item on such Pre-Closing Period Tax Return, it
shall notify Seller (by written notice within fifteen (15) days of receipt of
such draft of such Pre-Closing Period Tax Return) of such disputed item (or
items) and the basis for its objection. If Buyer does not object by written
notice within such period, the amount of Taxes shown to be due and payable on
such Pre-Closing Period Tax Return shall be deemed to be accepted and agreed
upon, and final and conclusive, for purposes of this Section 7.4. Buyer and
Seller shall act in good faith to resolve any dispute prior to the Due Date of
any such Pre-Closing Period Tax Return. If Buyer and Seller cannot resolve any
disputed item, the item in question shall be resolved by Neutral Arbitrator as
promptly as practicable (in accordance with the provisions of this Section 7.4),
whose determination shall be final and conclusive for purposes of this Section
7.4. The Neutral Arbitrator shall be instructed to use every reasonable effort
to complete their services within thirty (30) days after submission of the
dispute to them and in any case, as soon as practicable after such submission.
The fees and expenses of the Neutral Arbitrator in connection with its work
pursuant to this Section 7.4 shall be allocated between Buyer, on the one hand,
and Seller, on the other hand, in the same proportion that the aggregate amount
of the disputed item(s) so submitted to the Neutral Arbitrator that is
unsuccessfully disputed by each such Party (as finally determined by the Neutral
Arbitrator) bears to the total amount of such disputed items so submitted.
Seller shall timely file all such Pre-Closing Period Tax Returns; provided,
however, if any such Pre-Closing Period Tax Return is filed after the Closing
and Seller is not authorized to execute and file such Pre-Closing Period Tax
Return by applicable Law, Buyer shall execute and file (or cause to be filed)
such Pre-Closing Period Tax Return (as finally determined pursuant to this
Section 7.4) with the appropriate Taxing Authority. Seller shall pay all
Pre-Closing Taxes due and payable in respect of all Pre-Closing Period Tax
Returns of the Company; provided, however, that if any Pre-Closing Period Tax
Return is due after the Closing and is to be filed (or caused to be filed) by
Buyer, Seller shall pay (in immediately available funds) to Buyer the amount of
all Pre-Closing Taxes due and payable with respect of such Pre-Closing Period
Tax Return (determined pursuant to this Section 7.4) no later than three (3)
Business Days prior to the earlier of the date such Pre-Closing Period Tax
Return is filed or the Due Date of such Pre-Closing Period Tax Return, and Buyer
shall timely pay the amount of such Pre-Closing Taxes reflected on such Tax
Return, provided further, however, that if Seller has disputed any item on such
Pre-Closing Period Tax Return or the determination of the Pre-Closing Taxes in
accordance with this Section 7.4 and such dispute has not yet been resolved,
Seller shall be obligated at such time to pay only so much of such Pre-Closing
Taxes as are not in dispute, and upon the resolution of such dispute, Seller
shall promptly pay (in immediately available funds) to Buyer any further amount
owing in accordance with this Section 7.4. Amounts required to be paid by Seller
pursuant to this Section 7.4 that are not paid on or prior to the date specified
herein shall accrue interest at the simple rate of 8% per annum until paid in
full. In the event that such Pre-Closing Period Tax Return reflects any refund,
the provisions of Section 7.8 (Tax Refunds) shall control.

 

7.5         Preparation and Filing of Straddle Period Tax Returns for the
Company. Buyer shall, at its expense, prepare and timely file, or cause to be
prepared and timely filed, all Straddle Period Tax Returns required to be filed
by the Company. All Straddle Period Tax Returns shall be prepared and filed in a
manner that is consistent with the prior practice of the Company, except as
required by applicable Law. Buyer shall deliver or cause to be delivered drafts
of all Straddle Period Tax Returns to Seller for its review and approval at
least thirty (30) days prior to

 

 - 28 - 

 

 

the Due Date of any such Straddle Period Tax Return and shall notify Seller of
Buyer’s calculation of Seller’s share of the Taxes of the Company for such
Straddle Period (determined in accordance with Section 7.6); provided, however,
that such approval by Seller of any such Straddle Period Tax Returns and such
calculations of Seller’s share of the Tax liability for such Straddle Period
(determined in accordance with Section 7.6) shall not be unreasonably withheld,
conditioned or delayed. If Seller disputes any item on such Straddle Period Tax
Return, it shall notify Buyer (by written notice within fifteen (15) days of
receipt of such Straddle Period Tax Return and calculation) of such disputed
item (or items) and the basis for its objection. If Seller does not object by
written notice within such period, such draft of such Straddle Period Tax Return
and calculation of Seller’s share of the Taxes for such Straddle Period shall be
deemed to have been accepted and agreed upon, and final and conclusive, for
purposes of this Section 7.5. Buyer and Seller shall negotiate in good faith to
resolve any such dispute prior to the Due Date of such Straddle Period Tax
Return. If Buyer and Seller cannot resolve any disputed item, the item in
question shall be resolved by the Neutral Arbitrator as promptly as practicable
(in accordance with the provisions of this Section 7.5), whose determination
shall be final and conclusive for purposes of this Section 7.5. The Neutral
Arbitrator shall be instructed to use every reasonable effort to complete their
services within thirty (30) days after submission of the dispute to them and in
any case, as soon as practicable after such submission. The fees and expenses of
the Neutral Arbitrator in connection with its work pursuant to this Section 7.5
shall be allocated between Buyer, on the one hand, and Seller, on the other
hand, in the same proportion that the aggregate amount of the disputed item(s)
so submitted to the Neutral Arbitrator that is unsuccessfully disputed by each
such Party (as finally determined by the Neutral Arbitrator) bears to the total
amount of such disputed items so submitted. No later than three (3) Business
Days prior to the earlier of the date a Straddle Period Tax Return of the
Company is filed or the Due Date of such Straddle Period Tax Return, Seller
shall pay (in immediately available funds) to Buyer the amount of all
Pre-Closing Taxes required to be paid with respect to such Straddle Period Tax
Return (determined pursuant to this Section 7.5); provided, however, that if
Seller has disputed any item on such Pre-Closing Period Tax Return or the
determination of the Pre-Closing Taxes in accordance with this Section 7.5 and
such dispute has not yet been resolved, Seller shall be obligated at such time
to pay only so much of such Pre-Closing Taxes as are not in dispute, and upon
the resolution of such dispute, Seller shall promptly pay (in immediately
available funds) to Buyer any further amount owing in accordance with this
Section 7.5. Amounts required to be paid by Sellers to Buyer pursuant to this
Section 7.5 that are not paid on or prior to the date specified herein shall
accrue interest at the simple rate of 8% per annum until paid in full. In the
event that such Straddle Period Tax Return reflects any refund, the provisions
of Section 7.8 (Refunds) shall control.

 

7.6         Computation of Tax Liabilities. To the extent permitted or required,
the taxable year of the Company that includes the Closing Date shall close as of
the end of the Closing Date. Whenever it is necessary to determine the liability
for Taxes for a Straddle Period relating to:

 

(a)          Taxes not described in Section 7.6(b) (e.g., Taxes imposed on a
periodic basis, such as real property and other ad valorem Taxes), the
determination of Taxes of the Company for the portion of the Straddle Period
ending on and including the Closing Date shall be deemed to be the amount of
such Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days in the Straddle Period ending on the
Closing Date and the denominator of which is the number of days in the entire
Straddle Period; and

 

 - 29 - 

 

 

(b)          (i) Taxes based on the income or receipts for a Straddle Period,
(ii) Taxes imposed in connection with any sale or other transfer or assignment
of property (including all sales and use Taxes) for a Straddle Period, and (iii)
withholding Taxes relating to a Straddle Period, the determination of the Taxes
of the Company for the portion of the Straddle Period ending on and including,
and the portion of the Straddle Period beginning and ending after, the Closing
Date shall be calculated by assuming that the Straddle Period consisted of two
(2) taxable periods, one which ended at the close of the Closing Date and the
other which began at the beginning of the day following the Closing Date and
items of income, gain, deduction, loss or credit of the Company for the Straddle
Period shall be allocated between such two (2) taxable years or periods on a
“closing of the books basis” by assuming that the books of the Company were
closed at the close of the Closing Date; provided, however, that exemptions,
allowances or deductions that are calculated on an annual basis (including, but
not limited to, depreciation and amortization deductions) will be allocated
between the period ending on the Closing Date and the period after the Closing
Date in proportion to the number of days in each such period.

 

7.7         Tax Contests.

 

(a)          Buyer shall deliver a written notice to Seller promptly following
any demand, Claim, or notice of commencement of a Claim, proposed adjustment,
assessment, audit, examination or other administrative or court Proceeding with
respect to Taxes of the Company for which Seller may be liable (“Tax Contest”)
and shall describe in reasonable detail (to the extent known by Buyer) the facts
constituting the basis for such Tax Contest, the nature of the relief sought,
and the amount of the claimed Losses (including Taxes), if any (the “Tax Claim
Notice”), provided, however, that the failure or delay to so notify Seller shall
not relieve Seller of any obligation or liability that Seller may have to Buyer,
except to the extent that Seller demonstrates that Seller is materially and
adversely prejudiced thereby.

 

(b)          With respect to Tax Contests for Taxes of the Company for a
Pre-Closing Tax Period, Seller may elect to assume and control the defense of
such Tax Contest by written notice to Buyer within thirty (30) days after
delivery by Buyer to Seller of the Tax Claim Notice. If Seller elects to assume
and control the defense of such Tax Contest, Seller: (i) shall bear its own
costs and expenses; (ii) shall be entitled to engage its own counsel; and (iii)
may (A) pursue or forego any and all administrative appeals, Proceedings,
hearings and conferences with any Taxing Authority, (B) either pay the Tax
claimed or sue for refund where applicable Law permits such refund suit, or (C)
contest, settle or compromise the Tax Contest in any permissible manner;
provided, however, that Seller shall not settle or compromise (or take other
actions described herein with respect to) any Tax Contest without the prior
written consent of Buyer (such consent not to be unreasonably withheld, delayed
or conditioned); provided, further, that Seller shall not settle or compromise
(or take other actions described herein with respect to) any Tax Contest without
the prior written consent of Buyer (which consent may be withheld in the sole
discretion of Buyer) if such settlement or compromise would reasonably be
expected to adversely affect the Tax liability of Buyer or any of its Affiliates
(including the Company) for any Tax period ending after the Closing Date. If
Seller elects to assume the defense of any Tax Contest, Seller shall: (x) keep
Buyer reasonably informed of all material developments and events relating to
such Tax Contest (including promptly forwarding copies to Buyer of any related
correspondence, and shall provide Buyer with an opportunity to review and
comment on any material correspondence before Seller sends such correspondence
to any Taxing Authority); (y) consult with Buyer in

 

 - 30 - 

 

 

connection with the defense or prosecution of any such Tax Contest; and (z)
provide such cooperation and information as Buyer shall reasonably request, and
Buyer shall have the right, at its expense, to participate in (but not control)
the defense of such Tax Contest (including participating in any discussions with
the applicable Tax Authorities regarding such Tax Contests).

 

(c)          In connection with any Tax Contest that relates to Taxes of the
Company for a Pre-Closing Tax Period that: (i) Seller does not timely elect to
control pursuant to Section 7.7(b); or (ii) Seller fails to diligently defend,
such Tax Contest shall be controlled by Buyer (and Seller shall reimburse Buyer
for all reasonable costs and expenses incurred by Buyer relating to a Tax
Contest described in this Section 7.7(c)) and Seller agrees to cooperate with
Buyer in pursuing such Tax Contest. In connection with any Tax Contest that is
described in this Section 7.7(c) and controlled by Buyer, Buyer shall: (x) keep
Seller informed of all material developments and events relating to such Tax
Contest (including promptly forwarding copies to Seller of any related
correspondence and shall provide Seller with an opportunity to review and
comment on any material correspondence before Buyer sends such correspondence to
any Taxing Authority); (y) consult with Seller in connection with the defense or
prosecution of any such Tax Contest; and (z) provide such cooperation and
information as Seller shall reasonably request, and, at his own cost and
expense, Seller shall have the right to participate in (but not control) the
defense of such Tax Contest (including participating in any discussions with the
applicable Tax Authorities regarding such Tax Contests).

 

(d)          In connection with any Tax Contest for Taxes of the Company for any
Straddle Period, such Tax Contest shall be controlled by Buyer; provided, that
Buyer shall not settle or compromise (or take such other actions described
herein with respect to) any Tax Contest without the prior written consent of
Seller, with such consent not to be unreasonably withheld, conditioned or
delayed. Buyer shall: (x) keep Seller informed of all material developments and
events relating to such Tax Contest (including promptly forwarding copies to
Seller of any related correspondence and shall provide Seller with an
opportunity to review and comment on any material correspondence before Buyer
sends such correspondence to any Taxing Authority); (y) consult with Seller in
connection with the defense or prosecution of any such Tax Contest; and (z)
provide such cooperation and information as Seller shall reasonably request,
and, at its own cost and expense, Seller shall have the right to participate in
(but not control) the defense of such Tax Contest (including participating in
any discussions with the applicable Tax Authorities regarding such Tax
Contests).

 

(e)          Notwithstanding anything to the contrary contained in this
Agreement, the procedures for all Tax Contests shall be governed exclusively by
this Section 7.7 (and not Section 8.3).

 

7.8         Tax Refunds. Buyer may, at its option, cause the Company to elect,
where permitted by applicable Law, to carry forward or carry back any Tax
attribute carryover that would, absent such election, be carried back to a
Pre-Closing Tax Period or Straddle Period. Buyer shall promptly notify Seller of
and pay (or cause to be paid) to Seller: (a) any refund of Taxes paid by the
Company for any Pre-Closing Tax Period actually received by the Company; or (b)
a portion of any refund of Taxes paid by the Company for any Straddle Period
(such portion to be allocated consistent with the principles set forth in
Section 7.8 hereof) actually

 

 - 31 - 

 

 

received by the Company, in each case, net of any Tax liabilities or increase in
Tax liabilities imposed on Buyer or the Company (or any Affiliate thereof)
resulting from such refund; provided, however, that Seller shall not be entitled
to any refund to the extent such refund relates to a carryback of a Tax
attribute from any period ending after the Closing Date. Buyer shall pay (or
cause to be paid) the amounts described in the second sentence of this Section
7.8 within thirty (30) days after the actual receipt of the Tax refund giving
rise to Buyer’s obligation to make payment hereunder with respect thereto. At
the request of Seller, Buyer shall reasonably cooperate with Seller in obtaining
any such refunds for which Seller is entitled pursuant to this Section 7.8,
including through the filing of amended Tax Returns or refund claims as prepared
by Seller, at the expense of Seller; provided, however, that any such amended
Tax Return shall be prepared by Seller, Seller shall deliver or cause to be
delivered drafts of any such amended Tax Return to Buyer for its review prior to
the time such amended Tax Return may be filed and any such amended Tax Return
shall be subject to the consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed; and provided, further, that Buyer
shall not be required to cooperate with Seller in obtaining such refunds (or,
notwithstanding anything to the contrary contained herein, consent to the filing
of such amended Tax Return) if such refund could reasonably be expected to
adversely affect Buyer or the Company (or any Affiliate thereof) in any Straddle
Period or Post-Closing Period.

 

7.9         Adjustments to Purchase Price in Connection With Taxes. Buyer and
Seller agree to treat any amounts payable after the Closing by Seller to Buyer
(or by Buyer to Seller) pursuant to this Agreement as an adjustment to the
Purchase Price, unless a final determination by the appropriate Taxing Authority
or court causes any such payment not to be treated as an adjustment to the
Purchase Price for Tax purposes.

 

7.10       Payments in Connection with Taxes. Notwithstanding anything to the
contrary contained in this Agreement (but subject to this Article VII), payment
by Seller of any amount due related or attributable to Taxes or Tax Returns
pursuant to this Agreement shall be made within five (5) Business Days following
written notice by Buyer that payment of such amounts to the appropriate Taxing
Authority is due (or, in connection with this Agreement, is required to be paid
by Seller to Buyer or are the responsibility of Seller in whole or in part);
provided, however, that Seller shall not be required to make any payment earlier
than three (3) Business Days before it is due (without regard to any extensions
for filing the applicable Tax Return) to the appropriate Taxing Authority.
Amounts required to be paid by Seller for Taxes, or otherwise, that are not paid
on or prior to the date specified herein shall accrue interest at the simple
rate of 8% per annum until paid in full.

 

7.11       Non-Compete.

 

(a)          Seller hereby acknowledges that (i) in addition to disposing of
Seller’s ownership interest in the Shares as set forth in this Agreement, Seller
is selling all the goodwill of the Company associated with or attributable to
the Shares, (ii) Seller has contributed to the development of the goodwill of
the Company, and (iii) the Parties have agreed upon the Purchase Price to
specifically include and reflect such sale of goodwill. In consideration of the
sale of Seller’s ownership in the Shares, including the sale of all goodwill,
Seller agrees that, during the Restricted Period, Seller shall not, and shall
cause its affiliates where Seller owns more than a 51% controlling interest in,
not to, without the express written consent of Buyer, anywhere

 

 - 32 - 

 

 

within mainland China, compete directly with the products or services sold or
offered by the Company. Notwithstanding the restrictions set forth above,
nothing herein shall prohibit Seller or any of its Affiliates from making
investments in the ordinary course of business in the securities of any Person
that are listed on any national stock exchange or NASDAQ.

 

7.12       Non-Solicitation. Seller agrees that, during the Restricted Period,
Seller shall not, and shall cause its Affiliates not to, directly or indirectly,
(i) solicit any employee of the Company or any of its controlled Affiliates for
employment, or solicit, suggest, induce or encourage any employee of the Company
or any of its controlled Affiliates to seek employment or business opportunities
other than with the Company or its Affiliates, or (ii) solicit, induce or
attempt to induce any customer, consultant, independent contractor, vendor,
supplier, or partner of the Company or any of its controlled Affiliates to
terminate, diminish, or materially alter in a manner harmful to the Company or
any of its controlled Affiliates its relationship or their relationships with
the Company or any of its controlled Affiliates.

 

7.13       Further Assurances. From and after the Closing, as and when required
by any Party, each Party will execute and deliver, or cause to be executed and
delivered, all such documents and instruments and will take, or cause to be
taken, at the requesting Party’s expense, all such further or other actions, as
such other Party may reasonably deem necessary or desirable to consummate the
Transactions.

 

7.14       Reserved.

 

7.15       Proprietary Information. From and after the Closing, Seller shall not
disclose or make use of (except to pursue rights under this Agreement), and
shall cause all of its Affiliates not to disclose or make use of, any knowledge,
information or documents of a confidential or proprietary nature or not
generally known to the public with respect to the Business, Buyer or any of its
Affiliates (including the Company following the Closing) or the businesses of
any of the foregoing (including the financial information, technical information
or data relating to the Company’s products and services and the names of
customers of the Company, as well as filings and testimony (if any) presented in
the course of any proceeding pursuant to Article X and any award and the
tribunal’s reasons therefor relating to the same) (such knowledge, information
or documents, “Proprietary Information”); provided, however, that the term
“Proprietary Information” does not include information that (a) was, is or
becomes public knowledge other than through improper disclosure by Seller or an
Affiliate of Seller, or (b) is lawfully acquired by Seller or an Affiliate of
Seller from and after the Closing from sources which are not prohibited from
disclosing such information by a legal, contractual or fiduciary obligation.
Seller and its Affiliates may disclose Proprietary Information as requested or
required by (y) any applicable Law or (z) oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process; provided, however, that (i) Seller shall give prompt notice of
such requirement to Buyer, (ii) Seller or its Affiliates, as applicable, shall
disclose only such portion of the Proprietary Information as it is advised by
counsel is required to be disclosed, and (iii) if available, Seller or its
Affiliates, as applicable, will use its reasonable best efforts to obtain
reasonable assurance that confidential treatment will be accorded such disclosed
Proprietary Information.

 

 - 33 - 

 

 

Article VIII

INDEMNIFICATION

 

8.1         Indemnification by Seller. Subject to the limitations set forth in
this Article VIII, Seller hereby agrees to hold harmless and reimburse Buyer and
its successors and assigns and each of the foregoing’s stockholders, officers,
directors, employees and agents (collectively, the “Indemnitees”) from and
against any and every Claim, action, loss, liability, damage, cost, expense
(including reasonable attorneys’ fees), deficiency, penalty, award, judgment,
fine, Taxes, notice of violation, notice of liability or charge and any Claims
in respect thereof (including amounts paid in settlement and reasonable costs of
investigation and legal fees and expenses) (collectively, “Losses”), Indemnitees
incur or sustain that are based upon, related to, result from or arise out of:

 

(a)          any breach or inaccuracy of any representation or warranty of
Seller or the Company contained in Article IV of this Agreement;

 

(b)          any breach of, or failure to perform or observe, any covenant,
agreement or obligation to be performed by the Company (to the extent to be
performed prior to the Closing) or Seller pursuant to this Agreement;

 

(c)          any Pre-Closing Taxes; and

 

(d)          any Company Transaction Costs that are not paid in full prior to
the Closing.

 

8.2         Limitations on Liability.

 

(a)          Survival. The representations and warranties contained in Article
IV of this Agreement shall survive the Closing for the twenty-four (24) month
period following the Closing (the “Survival Period”), provided, however, that
(i) the Fundamental Representations shall survive and continue indefinitely,
(ii) no such limitation will apply in the event that the applicable breach is
the result of fraud or intentional misrepresentation and (iii) if written notice
of a Claim for Losses based upon breach of an applicable representation or
warranty has been given to Seller prior to the expiration of the Survival
Period, then the applicable representation(s) and/or warranty(ies) shall survive
as to such Claim until such Claim has been fully resolved. The Parties hereto
specifically and unambiguously intend that the survival periods that are set
forth in this Section 8.2(a) (other than with respect to clause (i) above), for
the representations and warranties contained herein shall replace any statute of
limitations for such representations or warranties that would otherwise be
applicable. Any covenant or agreement contained herein to be performed prior to
or after the Closing shall survive the Closing indefinitely.

 

(b)          Reserved.

 

(c)          Seller’s Cap. Notwithstanding anything to the contrary in this
Article VIII, the total aggregate monetary liability of Seller under this
Article VIII shall not exceed the value of the aggregate number of Earn-Out
Shares received by Seller pursuant to Section 2.4 as determined using the
Applicable Stock Price (the “Cap”); provided, however, that the Cap shall not
apply to limit any Losses arising out of fraud or intentional
misrepresentations.

 

 - 34 - 

 

 

(d)          Duty to Mitigate. Each Indemnitee shall take, and cause its
Affiliates to take, all commercially reasonable steps to mitigate any Loss upon
becoming aware of any event or circumstance that would be reasonably expected
to, or does, give rise thereto.

 

(e)          Exclusive Remedy. Subject to the provisions regarding specific
performance set forth in Section 11.8, the remedies set forth in this Article
VIII shall be the sole and exclusive remedies of the Parties with respect to
this Agreement or any other document required to be delivered hereby or the
Transactions contemplated hereby or thereby; provided, however, that in the
event of a termination of this Agreement, or if the Closing does not otherwise
occur, the Parties reserve all rights and remedies as a result of any breach of
this Agreement, except as otherwise provided in this Agreement.

 

8.3         Third Party Claims.

 

(a)          In the event that any Third Party Claim is asserted or commenced
against a Indemnitee with respect to which such Indemnitee is entitled to
indemnification under this Section 8.3, the Indemnitee shall: (A) promptly
notify Seller of its existence, setting forth in writing with reasonable
specificity the facts and circumstances of which such Indemnitee received
notice; and (B) specify the basis hereunder upon which the Indemnitee’s Claim
for indemnification is asserted.

 

(b)          Except as herein provided, the Indemnitee shall not, and Seller
shall, have the right to contest, defend, litigate or settle such Third Party
Claim, if the defense of a Third Party Claim is so tendered and within thirty
(30) days thereafter Seller accepts such tender and acknowledges in writing
without qualification its indemnification obligation hereunder, subject only to
the limitations on indemnification set forth in this Agreement, including
Section 8.2. The Indemnitee shall have the right to be represented by counsel at
its own expense in any such contest, defense, litigation or settlement conducted
by the Indemnitor. Seller shall lose its right to contest, defend, litigate and
settle the Third Party Claim if it shall fail to diligently contest the Third
Party Claim. So long as Seller has not lost its right to contest, defend,
litigate and settle as herein provided, Seller shall have the right to contest,
defend and litigate the Third Party Claim and shall have the right to enter into
any settlement of any Third Party Claim; provided, that such settlement includes
an unconditional written release from all liability in respect of such Third
Party Claim; provided, further, that Seller may not enter into any settlement of
any Third Party Claim without the prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) of the Indemnitee if pursuant
to or as a result of such settlement: (A) injunctive or other equitable relief
would be imposed against the Indemnitee; (B) such settlement would or could
reasonably be expected to lead to any liability or create any financial or other
obligation on the part of the Indemnitee; or (C) such settlement would adversely
affect the conduct of the Business. Seller shall not be entitled to assume
control of a Third Party Claim and shall pay the reasonable fees and expenses of
counsel retained by the Indemnitee if: (X) the Third Party Claim relates to or
arises in connection with any criminal proceeding, action, indictment or
allegation; (Y) the Third Party Claim seeks injunctive or other equitable
relief, or Buyer reasonably believes that the Third Party Claim, if adversely
determined, would impair in any respect the financial condition, business,
operations, reputation or prospects of Buyer, the Indemnitee, or the Company; or
(Z) the interests of the Indemnitee in the Third Party Claim is or can
reasonably be expected to be adverse to the interests of Seller. If the
Indemnitee has

 

 - 35 - 

 

 

assumed control of the defense of a Third Party Claim pursuant to the foregoing
sentence, it shall not agree to any settlement without the consent of Seller
(which consent shall not be unreasonably withheld, conditioned or delayed),
provided that Seller has acknowledged in writing without qualification its
indemnification obligation hereunder, subject only to the limitations on
indemnification set forth in this Agreement, including Section 8.2. Subject to
any applicable limitations set forth in Section 8.2, all expenses (including
attorneys’ fees) incurred by the Indemnitor in connection with the foregoing
shall be paid by Seller. If an Indemnitee is entitled to indemnification against
a Third Party Claim, and Seller fails to accept a tender of the defense of a
Third Party Claim pursuant to this Section 8.3(b), or if, in accordance with the
foregoing, Seller shall lose its right to contest, defend, litigate and settle
such a Third Party Claim, the Indemnitee shall have the right, without prejudice
to its right of indemnification hereunder, in its discretion exercised in
reasonable good faith and upon the advice of counsel, to contest, defend and
litigate such Third Party Claim, and may settle such Third Party Claim, either
before or after the initiation of litigation, at such time and upon such terms
as the Indemnitee deems fair and reasonable. If, pursuant to the preceding
sentence, the Indemnitee so contests, defends, litigates or settles a Third
Party Claim for which it is entitled to indemnification hereunder, the
Indemnitee shall be reimbursed by Seller for the reasonable attorneys’ fees and
other expenses of contesting, defending, litigating and settling the Third Party
Claim which are incurred from time to time, promptly following the presentation
to Seller of itemized bills for such attorneys’ fees and other expenses,
subject, however, to any applicable limitations set forth in Section 8.2. Seller
and any Indemnitee shall reasonably cooperate with one another in the contest,
defense or litigation of any Third Party Claim.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the procedures for all Tax Contests shall be governed exclusively by
Section 7.7 and not this Section 8.3.

 

8.4         Direct Claims. Any claim by an Indemnitee on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnitee giving the Seller written notice thereof. Such notice by the
Indemnitee shall describe the Direct Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Loss that has been or may be sustained
by the Indemnitee. Seller shall have fifteen (15) days after Seller’s receipt of
such notice to respond in writing to such Direct Claim. During such fifteen
(15)-day period, the Indemnitee shall allow Seller and its professional advisors
to investigate the matter or circumstance alleged to give rise to the Direct
Claim, and whether and to what extent any amount is payable in respect of the
Direct Claim and the Indemnitee shall assist Seller’s investigation by giving
such information and assistance (including access to the Company’s premises and
personnel and the right to examine and copy any accounts, documents or records)
as Seller or any of its professional advisors may reasonably request. If Seller
does not so respond within such fifteen (15)-day period, Seller shall be deemed
to have acknowledged and agreed that the applicable Indemnitee is entitled to
indemnification hereunder in respect of such Direct Claim.

 

8.5         Satisfaction of Indemnification Claims. If Seller shall acknowledge
and agree in writing, or it is finally determined pursuant to the dispute
resolution procedures set forth in Article X hereof, that an Indemnitee is
entitled to indemnification hereunder in respect of Losses incurred by such
Indemnitee (the date of such acknowledgement and agreement or

 

 - 36 - 

 

 

determination, the “Claim Determination Date”), Seller shall make payment in
respect of such Losses within five (5) days following the Claim Determination
Date by delivering to such Indemnitee that number of shares of Buyer Stock equal
in value to the amount of the Losses to be indemnified hereunder. At the option
of Buyer, the indemnifiable Losses of any Indemnitee may be satisfied by Buyer
withholding from any future Earn-Out Share Award to which Seller is entitled
that number of Earn-Out Shares equal in value to the amount of the indemnifiable
Losses of such Indemnitee. For purposes of calculating the number of shares of
Buyer Stock necessary to satisfy the Losses of an Indemnitee as described in
this Section 8.5, each share of Buyer Stock shall be valued using the Applicable
Stock Price.

 

8.6         Treatment of Indemnification Payments. For all purposes hereunder,
any indemnification payments made pursuant to this Article VIII of this
Agreement shall, to the extent permitted by applicable Law, be treated as an
adjustment to the Purchase Price.

 

Article IX

TERMINATION

 

9.1         Termination. This Agreement may be terminated at any time prior to
the Closing as follows:

 

(a)          By the mutual written consent of Buyer and Seller;

 

(b)          Automatically upon the termination of the Securities Purchase
Agreement;

 

(c)          By Seller (if none of Seller or the Company are then in breach of
any material term of this Agreement), if Buyer shall: (i) fail to perform in any
material respect its agreements contained in this Agreement required to be
performed on or prior to the Closing Date; or (ii) materially breaches any of
its representations, warranties or covenants contained in this Agreement, which
failure or breach is not cured within twenty (20) days after Seller has notified
Buyer in writing of his intent to terminate this Agreement pursuant to this
Section 9.1(c);

 

(d)          By Seller, upon written notice to Buyer, if the Closing has not
occurred on or before January 31, 2016 for any reason other than delay or
nonperformance of Seller or the Company;

 

(e)          By Buyer (if Buyer is not then in breach of any material term of
this Agreement), if Seller or the Company shall: (i) fail to perform in any
material respect any of its agreements contained in this Agreement required to
be performed on or prior to the Closing Date; or (ii) materially breach any of
its representations, warranties or covenants contained in this Agreement, which
failure or breach is not cured within twenty (20) days after Buyer has notified
Seller in writing of Buyer’s intent to terminate this Agreement pursuant to this
Section 9.1(e);

 

(f)          By Buyer, upon written notice to Seller, if the Closing has not
occurred on or before January 31, 2016 for any reason other than delay or
nonperformance of Buyer; or

 

(g)          By Seller, on the one hand, or by Buyer, on the other hand, if
there shall be any final, non-appealable, order, writ, injunction or decree of
any Governmental Authority of

 

 - 37 - 

 

 

competent jurisdiction binding on Seller or the Company, or on Buyer, which
prohibits or restrains such other Person from consummating the Transactions.

 

9.2         Effect on Obligations. In the event of the termination of this
Agreement pursuant to Section 9.1, no Party will have any liability under this
Agreement to any other Party, except: (a) that nothing herein shall relieve any
Party from any liability for any breach of any of the representations,
warranties, covenants and agreements set forth in this Agreement; (b) the
provisions of Article X and Article XI shall survive such termination; and (c)
Buyer, on the one hand, and Seller and the Company, on the other hand, shall be
required to continue to comply with the obligations set forth in the NDA
pursuant to Section 11.15.

 

Article X

DISPUTE RESOLUTION

 

All disputes arising under this Agreement or any other document referenced in
this Agreement, except as provided in Section 2.3, Section 7.4 and Section 7.5,
shall be settled in accordance with this Article X; provided, however, that
nothing in this Article X shall preclude any Party from seeking injunctive
relief in a court of competent jurisdiction in accordance with Section 11.8
hereof.

 

10.1       Arbitration. The Parties will make a good faith effort to resolve any
dispute, controversy or Claim arising out of or relating to this Agreement
amongst themselves for a period of thirty (30) days. If the Parties are unable
to reach a mutually acceptable resolution of such dispute, controversy or Claim
within such thirty (30)-day period, the matter shall be submitted to and settled
by binding arbitration administered by the International Centre for Dispute
Resolution (“ICDR”) in accordance with its International Arbitration Rules (the
“Rules”). If ICDR is unable or unwilling to arbitrate the matter, the matter
shall be settled by arbitration conducted in accordance with the Center for
Public Resources Rules for Non-administered Arbitration of Business Disputes
before a neutral advisor selected by the Center for Public Resources from its
National CPR Panel. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. §§ 1-16, and judgment upon the award rendered by the
arbitrators may be entered by any court having jurisdiction thereof. The number
or arbitrators shall be one (1). The place of arbitration shall be in the New
York, New York. The language of the arbitration shall be English.

 

10.2       Good Faith. The parties covenant and agree that they will participate
in any such arbitration in good faith. This Section 10.2 applies equally to
requests for temporary, preliminary or permanent injunctive relief, and shall
not be deemed to be waived by any action by any Party to seek temporary or
preliminary injunctive relief by court proceedings.

 

10.3       Procedure. In connection with any arbitration proceeding, the
arbitrator shall have the power to order the production of documents by each
party thereto and any third-party witnesses. In addition, each party may take up
to three depositions as of right, and the arbitrator may in its discretion allow
additional depositions upon good cause shown by the moving party. However, the
arbitrator shall not have the power to order the answering of interrogatories or
the response to requests for admission. In connection with any arbitration, each
party shall provide to the other, no later than seven (7) Business Days before
the date of the arbitration, the identity

 

 - 38 - 

 

 

of all persons that may testify at the arbitration and a copy of all documents
that may be introduced at the arbitration or considered or used by a party’s
witness or expert. The arbitrator’s decision and award shall be made and
delivered within forty-five (45) days of the selection of the arbitrator. The
arbitrator’s decision shall set forth a reasoned basis for any award of damages
or finding of liability. The arbitrator shall have the right to require one
party to such arbitration to bear all or a portion of the expenses of the other
party(ies) to the arbitration.

 

10.4       Consent to Jurisdiction. Each of the Parties (i) hereby irrevocably
submits to the jurisdiction of the state courts in the State of Delaware, any
United States District Court of competent jurisdiction and any foreign court of
competent jurisdiction for the purpose of enforcing the award or decision in any
arbitration proceeding pursuant to Section 10.1 or in any action seeking
injunctive relief, and (ii) hereby waives, and agrees not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
Claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution
(except as protected by applicable law), that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court, and hereby waives and agrees not to seek
any review by any court of any other jurisdiction which may be called upon to
grant an enforcement of the judgment of any such court. Each of the parties
hereto hereby consents to service of process by registered mail pursuant to the
notice provisions in Section 11.2. Each of the parties hereto agrees that its
submission to jurisdiction and its consent to service of process by mail are
made for the express benefit of the other parties hereto. Final judgment against
any Party in any such action, suit or proceeding may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, or in any other
manner provided by or pursuant to the laws of such other jurisdiction.

 

Article XI

MISCELLANEOUS

 

11.1       Costs. Regardless of whether the Transactions are consummated, except
as otherwise provided in this Agreement, each Party shall be responsible for,
and shall bear, its own costs and expenses (including any broker’s or finder’s
fees) incurred in connection with this Agreement and the Transactions.

 

11.2       Notices. Any notice or other communication required or which may be
given hereunder shall be ineffective unless given in writing and shall be deemed
duly given: (a) when delivered in person; (b) when transmitted via electronic
mail if the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid); (c) when transmitted
via telecopy (or other facsimile device) to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid); (d) the day following the date
(except if not a Business Day, then the next Business Day) on which the same has
been delivered with charges prepaid to a reputable national overnight air
courier service; or (e) the third (3rd) Business Day following the day on which
the same is mailed by certified (with the sender’s receipt postmarked by a
postal employee), registered (in either case, with a copy by ordinary first
class mail) or express mail, postage prepaid. All notices or other
communications shall be given to the intended recipient as follows:

 

 - 39 - 

 

 

If to Seller:

 

Tianjin Enternet Network Technology Limited

Room 305-54, 3rd Floor, D Building

Integrated Services Area, Tianjin Development Zone (South Port Industrial Zone)

Tianjin City, P.R.C.

Attn: Zhang Jie

Email: Jie.Zhang@sunsevenstars.com

 

With a copy (which shall not constitute notice or such other communication) to:

 

Shanghai Sun Seven Stars Cultural Development Limited

686 WuZhong Road, Tower D, 9th Floor

Shanghai, China 201103

Attn: Polly Wang

Email: Polly.wang@sunsevenstars.com

 

If to Buyer:

 

You On Demand Holdings, Inc.

375 Greenwich Street, Suite 516

New York, New York 10013

Attn: Xuesong Song

Email: Song@cmmobi.com

Fax No.: 86+10-8586-2775

 

With a copy (which shall not constitute notice or such other communication) to
each of:

 

Cooley LLP

The Grace Building

1114 Avenue of the Americas

New York, New York 10036-7798

Attn: William Haddad

Email: whaddad@cooley.com

Fax No.: (212) 479-6275

 

and

 

Cooley LLP

101 California Street, 5th Floor

San Francisco, California 94111-5800

Attn: Garth Osterman

Email: gosterman@cooley.com

Fax No.: (415) 693-2222

 

 - 40 - 

 

 

The designation of the person to be so notified or the address of such person
for the purposes of such notice may be changed from time to time by notice
hereunder.

 

11.3       Entire Agreement. This Agreement, together with the Disclosure
Schedules and any Contract, certificate, instrument, or other document
contemplated by this Agreement, constitutes the entire agreement among the
Parties concerning the subject matter hereof and supersedes any and all prior
written agreements and any and all prior or contemporaneous oral agreements or
understandings relating to the subject matter hereof. All negotiations between
the Parties are superseded by the documents set forth in the first sentence of
this Section 11.3, and there are no representations, warranties, promises,
understandings or agreements, oral or written, as to either of the Parties or
the Company in relation to the subject matter hereof between the Parties other
than those expressly set forth or expressly incorporated herein.

 

11.4       Waivers and Amendments. Except as otherwise provided herein, this
Agreement may not be amended, modified, superseded, canceled, renewed or
extended, nor may any term or condition hereof be waived, except by a written
instrument or document, which states that it is amending, modifying,
superseding, cancelling, renewing, extending, or waiving a term or condition of,
this Agreement, as the case may be, signed by Buyer and Seller or, in the case
of a waiver, signed by the Party sought to be charged therewith. No waiver by
any Party of the breach of any provision hereof shall be deemed to constitute a
waiver of any continuing or subsequent breach of such provision or any other
provision hereof. No failure or delay by any Party in exercising any right,
power, privilege or remedy hereunder will operate as a waiver thereof. The
rights and remedies expressly granted hereunder shall be cumulative with respect
to, and shall not be deemed to exclude, any other rights and remedies to which
any Party shall be entitled at Law or in equity.

 

11.5       Binding Effect; Assignment. Except as provided below, this Agreement
and all of the terms and provisions hereof shall be binding upon, and shall
inure to the benefit of and be enforceable by, the Parties and their respective
successors, assigns, heirs, executors, administrators and personal
representatives, except that no assignment of all or any part of this Agreement
or any right or obligation hereunder may be assigned by any Party without the
prior written consent of other Party (which consent may be withheld in the sole
discretion of such other Party), and any attempted assignment without such
consent shall be void and of no force or effect. Notwithstanding the foregoing,
Buyer may assign its rights and obligations hereunder to any Affiliate without
the prior approval of Seller.

 

11.6       Reserved.

 

11.7       Governing Law. This Agreement shall be construed in accordance with
and governed by the internal Laws of the State of Delaware without giving effect
to any choice or conflict of Law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Delaware.

 

11.8       Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each

 

 - 41 - 

 

 

of the Parties agrees that the other Party will be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions of this
Agreement in any action instituted in any court having jurisdiction over the
Parties and the matter, in addition to any other remedy to which they may be
entitled, at Law or in equity. Each Party agrees to waive the defense that a
remedy at law would be adequate in any action for specific performance under
this Section 11.8.

 

11.9       Waiver of Jury Trial. EACH OF THE PARTIES WAIVES ANY RIGHT IT MAY
HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT, OR ACTION OF ANY PARTY.

 

11.10     Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event of an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the Parties and no presumption or burden of proof will arise favoring
or disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

11.11     Agreement Severable. This Agreement shall be deemed to be severable,
so that if the application of any provision (or any portion thereof) hereof to
any Person or circumstances shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, all remaining provisions
hereof shall continue to remain valid and in full force and effect in accordance
with their terms, so long as the economic and legal substance of the
Transactions is not affected in any manner materially adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

 

11.12     Counterparts. This Agreement may be executed and delivered in
counterparts (and delivered by facsimile, electronic mail or other electronic
exchange), each of which shall be deemed to be an original as against any Party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. This Agreement shall be binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of both of the Parties reflected on this Agreement as the signatories.

 

11.13     No Third Party Beneficiaries. this Agreement shall not confer any
rights or remedies upon any Person other than the Parties, the Indemnitees and
their respective heirs, representatives, successors and permitted assigns.

 

11.14     Public Announcements. None of Buyer, the Company, or Seller (or any of
their respective Affiliates) shall make any public announcement or communication
or issue any circular in connection with the existence or the subject matter of
this Agreement without the prior written approval of all the other Parties (such
approval not to be unreasonably withheld, conditioned or delayed). The
restriction in this Section 11.14 shall not apply to the extent that the public
announcement, communication or circular is required by Law, by any stock
exchange

 

 - 42 - 

 

 

or any regulatory or supervisory body or authority of competent jurisdiction to
which the Party is subject or submits, whether or not the requirement has the
force of law. If this exception applies, the Party making the public
announcement or communication or issuing the circular shall use its reasonable
efforts to consult with the other parties in advance as to its form, content and
timing.

 

11.15     Confidentiality. That certain Confidentiality and Non-Disclosure
Agreement, dated as of August 14, 2015, by and between Seven Stars Media and
Entertainment Company and Buyer (the “NDA”) is incorporated herein by reference
and shall remain in full force and effect until the earlier of: (a) the Closing;
or (b) the date on which the NDA is terminated or expires in accordance with its
terms.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 - 43 - 

 

 

IN WITNESS WHEREOF and intending to be legally bound hereby, the Parties have
executed this Share Purchase Agreement as of the date first set forth above.

 

SELLER:

 

TIANJIN ENTERNET NETWORK TECHNOLOGY LIMITED

 

By: /s/ Bruno Wu   Name: Bruno Wu   Title: Chairman         BUYER:       YOU ON
DEMAND HOLDINGS, INC.       By: /s/ Shane McMahon   Name: Shane McMahon   Title:
Chairman  

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

SCHEDULE 1

 

HOMES/USERS PASSED

 

1.MSO / Cable Digital TV Network:  content (including, but not limited to:
single films, TV series, programs, channel, etc) included in the basic package
or value-added paid package (including value-added package on top of basic
package) of local MSO carriers.  Homes/Users Passed calculation is based on the
number of basic package users plus the number of value-added package
subscribers.  Homes/Users Passed calculation shall be based on data provided by
the MSOs.

 

2.IPTV (including but not limited to:  the three major telecom carriers,
dedicated IPTV, dedicated OTT and controlled public OTT integrated into user
systems of telecom carriers, etc):  content (including but not limited: to
single films, TV series, programs, channels, etc) included in basic package or
value-added paid package (including value-added package on top of basic package)
of IPTV carriers, either directly or through 3rd party providers.  Homes/Users
Passed calculation is based on the number of basic package users plus the number
of value-added package subscribers.  Homes/Users Passed calculation shall be
based on data provided by the IPTV carriers and service providers.

 

3.Smart TV / Internet TV (including, but not limited to “Home Entertainment
Equipment”, such as:  independently sold public OTT set-top boxes, game
machines, other home entertainment equipment connected with integrated public
OTT platforms, etc):  content (including but not limited: to single films, TV
series, programs, channels, etc) bundled with the Home Entertainment Equipment,
or accessible via an APP pre-installed or downloaded onto the Home Entertainment
Equipment.  Homes/Users Passed will be determined by the number Home
Entertainment Equipment units shipped plus the number of times the APP is
downloaded.  Homes/Users Passed calculation shall be based on data provided by
the respective platforms.

 

4.Mobile (including but not limited to:  handset-makers pre-installed APPs, APP
downloads, and mobile video platforms of the three major telecom carriers):

 

contents (including but not limited: to single films, TV series, programs,
channels, etc) included in basic package or value-added paid package (including
value-added package on top of basic package) of:

 

a)  For dedicated video platforms of three major telecom carriers:  Homes/Users
Passed calculation is based on the number of basic package users plus the number
of value-added package subscribers of mobile video platforms of the carriers.
 Homes/Users Passed calculation shall be based on data provided by the mobile
video platforms of the telecom carriers.

 

b) For handset-makers pre-installed APPs and public APP downloads:  Homes/Users
Passed will be determined by the number units shipped plus the number of times
the APP is downloaded.  Homes/Users Passed number calculation shall be based on
data provided by the handset-makers and APP providers.

 

5.OTT - Paying users of Video Websites:  content (including, but not limited to:
 single films, TV series, programs, channels, etc.) included in basic package or
value-added paid package (including value-added package on top of basic package)
of paid services provided by partner video websites.  Homes/Users Passed
calculation is based on number of basic package users plus value-added package
subscribers.  Homes/Users Passed calculation shall be based on data provided by
the video websites.

 

 

 

 

EXHIBIT A

 

Company Objectives

 

·The Company’s intends to become a new generation leader in pay media in
operating a state of the art pay content virtual network operator (VNO).

 

·The Company intends the prioritize building business values centering around
the content Virtual Network Operator (VNO) with content cloud, ubiquitous
distribution and consumer data management and service.

 

·The Company intends to develop distribution access to all of China’s cable TV
networks, telecom, OTT and mobile platforms.

 

·The Company intends to offer a branded pay content service delivered to
consumers ubiquitously through all of its platform partners, tracks and shares
consumer payments and other behavior data, operates a customer management and
data based services and develops mobile social TV based costumer management
ecosystem.

 

·Through its shareholder and strategic partner Chang Yuan Guo Xun, who is the
exclusive digital copy right registration agent authorized by the National Copy
Right Bureau, a division of State Administration of Radio, Film and Television,
the Company intends to provide exclusive digital copyright registration service
for video content, offer a digital rights management (DRM) enabled third party
content delivery service with access to all media platform operators.

 

·The Company also intends to form partnerships with hundreds of content
providers and to develop the capability to provide premium content in film,
television, game and video e-commerce content.

 

·The Company also intends to expand its unique VNO service outside of mainland
China in the near future.

 

 - 2 - 

